 



Exhibit 10.13

(HYPERION LOGO)
900 LONG RIDGE ROAD STAMFORD, CONNECTICUT 06902
TEL 203.705.3000          WWW.HYPERION.COM          FAX 203.595.8900

 

March 30, 2005

 

Cliff Moore
General Counsel
Foundry Networks, Inc.,
4980 Great America Parkway
Santa Clara, CA 95054

Re. Commencement Date of Sublease: 4980 Great America Parkway, Santa Clara, CA

Dear Cliff:

In regard to that certain Sublease Agreement dated March 25, 2005 (“Sublease”),
by and between Hyperion Solutions Corporation, a Delaware corporation and
Foundry Networks, Inc., a Delaware corporation for the premises consisting of an
entire five (5) story building comprising approximately 140,935 square feet of
space known as 4980 Great America Parkway, Santa Clara, California, this letter
shall confirm our understandings and agreements relative to the Sublease
Commencement Date.

Notwithstanding anything to the contrary contained in the Sublease it is agreed
that the Sublease commenced on March 30, 2005, and shall terminate, unless
sooner terminated pursuant to the terms thereof on June 5, 2010.

Please acknowledge receipt of this letter and of the foregoing, by signing below
and return one copy of this letter to me via facsimile at 203-329-6767.

Very truly yours,

/s/ Vincent A. Laurentino
Vincent A. Laurentino
 
AGREED AND ACCEPTED:
 
FOUNDRY NETWORKS, INC.
a Delaware Corporation
 
/s/ Cliff Moore
By: Cliff Moore
Its: V.P. & General Counsel

CC:   Julie A. Frambach, Esq.
         Paul J. Niewiadomski, Esq.



--------------------------------------------------------------------------------



 



SUBLEASE AGREEMENT

     This Sublease Agreement (“Sublease”) is made effective as of the 25th day
of March, 2005, (the “Effective Date”) by and between Hyperion Solutions
Corporation, a Delaware corporation (“Sublessor”), and Foundry Networks, Inc., a
Delaware corporation (“Sublessee”). Sublessor agrees to sublease to Sublessee,
and Sublessee agrees to sublease from Sublessor, those certain premises situated
in the City of Santa Clara, County of Santa Clara, State of California,
consisting of an entire five (5) story building comprising approximately 140,935
square feet of space known as 4980 Great America Parkway, Santa Clara,
California, more particularly set forth in the Master Lease, and in the “as
built” condition as set forth on the plans attached hereto and incorporated
herein as Exhibit “A” (the “Subleased Premises”).

ARTICLE 1

MASTER LEASE AND OTHER AGREEMENTS

     1.1 Subordinate to Master Lease. Except as specifically set forth herein,
this Sublease is subject and subordinate to all of the terms and conditions of
the lease (the “Original Lease”) dated December 20, 1999, between Sobrato
Development Companies #961, a California limited partnership (“Master Lessor”)
and Sublessor’s predecessor in interest, Brio Technology Inc., a California
corporation (as “Tenant”), as amended by that certain First Amendment to Lease
dated June 8, 2000 (“Amendment”) and as assigned to Sublessor pursuant to that
Assignment and Assumption of Tenants Interest in the Lease dated October 30,
2003 (“Assignment”). The Original Lease, the Amendment and the Assignment shall
hereinafter collectively be referred to as the “Master Lease”. Sublessee hereby
assumes and agrees to perform the obligations of Tenant under the Master Lease
following the Effective Date, as more particularly set forth hereafter. Unless
otherwise defined, all capitalized terms used herein shall have the same
meanings as given them in the Master Lease. A copy of the Master Lease is
attached hereto as Exhibit “B” and incorporated herein by this reference.
Sublessor represents and warrants to Sublessee that: (i) the Master Lease
attached hereto is a full and complete copy; and (ii) to Sublessor’s knowledge,
as of the Effective Date, the Master Lease is in full force and effect and to
Sublessor’s knowledge, no event has occurred and is continuing which would
constitute an event of default, but for the requirement of giving notice and/or
the expiration of the period of time to cure. As used herein, Sublessor’s
knowledge shall mean the actual present knowledge of Vince Laurentino, without
inquiry. Neither Sublessee nor Sublessor shall commit or permit to be committed
any act or omission which would violate any term or condition of the Master
Lease. Sublessee shall neither do nor permit anything to be done which would
cause the Master Lease to be terminated or forfeited by reason of any right of
termination or forfeiture reserved or vested in Master Lessor under the Master
Lease, and Sublessee shall indemnify and hold Sublessor harmless from and
against all claims, liabilities, judgments, costs, demands, penalties, expenses,
and damages of any kind whatsoever, including, without limitation, reasonable
attorneys’ fees, consultants’ fees and costs and court costs, (“Claims”) by
reason of any failure on the part of Sublessee to perform any of the obligations
of Tenant under the Master Lease which Sublessee has become obligated hereunder
to perform. Sublessor shall indemnify and hold Sublessee harmless from and
against all Claims by reason of any failure on the part of Sublessor to have
performed any of the obligations of Tenant under the Master Lease prior to the
Commencement

-1-



--------------------------------------------------------------------------------



 



Date. In the event of the termination of Sublessor’s interest as Tenant under
the Master Lease for any reason other than for Sublessor’s breach, then this
Sublease shall terminate automatically upon such termination without any
liability of Master Lessor or Sublessor to Sublessee. Sublessee represents and
warrants to Sublessor that it has read and is familiar with the Master Lease.

     1.2 Applicable Provisions. All of the terms and conditions contained in the
Master Lease as they may apply to the Subleased Premises are incorporated herein
and shall be terms and conditions of this Sublease (with each reference therein
to “Landlord” or “Lessor”, “Tenant” or “Lessee” and “Lease” to be deemed to
refer to Sublessor, Sublessee, and Sublease, respectively, as appropriate,
except those directly contradicted by the terms and conditions contained in this
document, and specifically except for: paragraph 1; the fourth sentence in
paragraph 2; 4.A; 4.D; 5, except the language regarding the assignment of
warranties, to the extent any warranties described therein are still in
existence and Sublessor has the right to assign such warranties; 6.A; the
reference to the rate of holdover rent in paragraph 6.C, to the extent
inconsistent with Section 12.5 below; the last sentence in 7.A; in paragraph
8.D, the reference to Exhibit “G” shall be changed to Exhibit “E”; the reference
in paragraph 8.G to reimbursement of the cost of capital improvements or
replacements, except to the extent such costs are reimbursed by Master Lessor;
paragraph 11 with respect to rent abatement, except to the extent rent is abated
under the Master Lease; the reference to “four or more times” in paragraph 13.G
shall be reduced to “three or more times”; in paragraph 17.A: (i) the reference
to ten (10) days shall be increased to fifteen (15) days, (ii) any reference to
reimbursement of any amount of Tenant Improvement costs is hereby deleted, and
(iii) the last sentence in 17.A is hereby deleted; the first sentence in 17.B;
18; 19; 20.C; 20.M; the reference to “Base Monthly Rent” in paragraph 20.N shall
mean and refer to the Base Monthly Rent under the Master Lease; Exhibit “C” and
Exhibit “D”. In addition: (i) with respect to the following provisions that are
incorporated herein, the reference to Landlord shall mean Master Lessor only:
paragraph 8.A; the requirement to obtain Master Lessor’s insurance in paragraph
9.B; 15; 16; and 17.G; and (ii) with respect to the following provisions that
are incorporated herein, the reference to Landlord shall mean Master Lessor and
Sublessor: paragraph 3.B; 3.C; 7.B;12.A; 12.B; 12.D; 20.G; 20.H; and 20.T. In
addition to the foregoing all of the following terms and conditions set forth in
this document, shall constitute the complete terms and conditions of this
Sublease.

     1.3 Obligations of Sublessor. Notwithstanding anything herein contained,
the only services or rights to which Sublessee is entitled hereunder are those
to which Sublessor is entitled under the Master Lease, and for all such services
and rights Sublessee shall look solely to the Master Lessor under the Master
Lease, and the obligations of Sublessor hereunder shall be limited to using its
reasonable good faith efforts to obtain the performance by Master Lessor of its
obligations, provided Sublessee shall reimburse Sublessor for all reasonable
costs incurred by Sublessor in such efforts. Sublessor shall have no liability
to Sublessee or any other person for damage of any nature whatsoever as a result
of the failure of Master Lessor to perform said obligations except for Master
Lessor’s termination of the Sublessor’s interest as Tenant under the Master
Lease in the event of Sublessor’s breach of the Master Lease, and Sublessee
shall indemnify and hold Sublessor harmless from any and all Claims whatsoever
in defending against same. Sublessor shall not agree to any voluntary amendment,
modification or termination of the Master Lease which will materially and
adversely effect Sublessee’s occupancy of the Subleased Premises or Sublessee’s
use of the Subleased Premises for their intended purpose, unless

-2-



--------------------------------------------------------------------------------



 



Sublessor shall first obtain Sublessee’s prior written approval thereof, which
consent shall not be unreasonably withheld, conditioned or delayed. With respect
to any obligation of Sublessee to be performed under this Sublease, when the
Master Lease grants Sublessor a specific number of days to perform its
obligations thereunder, Sublessee shall have two (2) fewer days to perform,
provided, however, in no event shall Sublessee have less than one (1) business
day to perform its obligations. With respect to approval required to be obtained
by “Landlord” under the Master Lease, such consent must be obtained from Master
Lessor and Sublessor and the approval of Sublessor may be withheld if Master
Lessor’s consent is not obtained.

ARTICLE 2

TERM

     2.1 Term. The term of this Sublease shall commence on April 1, 2005. This
shall be referred to as the “Commencement Date.” The term of this Sublease shall
end on June 5, 2010, unless sooner terminated pursuant to any provision of the
Master Lease applicable to the Subleased Premises (the “Expiration Date”).
Sublessor shall have no obligation to Sublessee to exercise any of its options
to extend under the Master Lease. At the time Sublessor delivers possession of
the Subleased Premises to Sublessee, Sublessor and Sublessee shall together
execute a commencement date memorandum. Sublessor shall have no obligation to
deliver possession, nor shall Sublessee be entitled to take occupancy of the
Subleased Premises until such commencement date memorandum has been executed and
Sublessee’s obligation to pay Base Rent and additional rent shall not be excused
or delayed because of Sublessee’s failure to execute such commencement date
memorandum.

     2.2 Option to Extend. Sublessee shall have no option to extend this
Sublease. In addition, provided Sublessee is not in default hereunder during the
entire period of time within which Sublessor has the right to exercise its right
to extend the Master Lease, Sublessor agrees that it shall not exercise such
right under the Master Lease.

     2.3 Sublessor’s Inability to Deliver Subleased Premises. In the event
Sublessor is unable to deliver possession of the Subleased Premises on or before
April 1, 2005, Sublessor shall not be liable for any damage caused thereby, nor
shall this Sublease be void or voidable. Provided Sublessee is not in default
hereunder or the cause of the delay: (i) Sublessee shall not be liable for Rent
until such time as Sublessor offers to deliver possession of the Subleased
Premises to Sublessee; and (ii) Sublessee’s six (6) month free rent period shall
not be reduced as a result of any such delay, but the term hereof shall not be
extended by such delay. If Sublessee, with Sublessor’s consent, takes possession
prior to commencement of the term, Sublessee shall do so subject to all the
covenants and conditions hereof, including, without limitation, providing
evidence of all required insurance, payment of the deposit and prepaid rent,
except for the obligation to pay Base Rent (defined in Section 3.1 below).

-3-



--------------------------------------------------------------------------------



 



ARTICLE 3

RENT

     3.1 Rent. Sublessee shall pay to Sublessor each month as base rent (“Base
Rent”) for the Subleased Premises according to the following Schedule:

                      Rate per Rentable Square Foot             (“RSF”) on a    
    Month   Triple Net Basis (“NNN”)     Month Base Rent  
Months 1-6
  $0.00 per RSF, NNN   $ 0  
Months 07-12
  $0.90 per RSF, NNN   $ 126,841.50  
Months 13-24
  $0.95 per RSF, NNN   $ 133,888.25  
Months 25-36
  $1.00 per RSF, NNN   $ 140,935.00  
Months 37-48
  $1.05 per RSF, NNN   $ 147,981.75  
Months 49-60
  $1.10 per RSF, NNN   $ 155,028.50  
Months 61-end of term
  $1.15 per RSF, NNN   $ 162,075.25  

Base Rent shall be due in advance on or before the first of each month during
the term of the Sublease. All sums payable by Sublessee hereunder shall be in
lawful money of the United States of America, without offset or deduction and
without prior demand and shall be paid to the Sublessor at Hyperion Solutions
Corporation, 900 Long Ridge Road, Stamford, Connecticut 06902, Attn: Real Estate
Director, or at any other place Sublessor may from time to time designate by
written notice mailed or delivered to Sublessee. Base Rent for partial months at
the commencement or termination of this Sublease shall be prorated. Upon
execution hereof, Sublessee shall pay to Sublessor Base Rent in the amount of
One Hundred Twenty-Six Thousand Eight Hundred Forty-One and 50/100 Dollars
($126,841.50)1 to be applied to the seventh (7th) month of the Sublease term.

     3.2 Additional Rent. If Sublessor shall be charged for additional rent or
other sums pursuant to any of the provisions of the Master Lease (except to the
extent such additional rent or sums results from Sublessor’s failure to perform
its obligations pursuant to this Sublease), including, without limitation,
Reimbursable Operating Costs, Taxes, and the Asset Management Fee pursuant to
paragraph 20.N of the Master Lease (and as set forth on Exhibit “D” attached
hereto and incorporated by this reference which for the first month of the term
shall be Five Thousand Four Hundred Sixty and 62/100 Dollars ($5,460.62)2,
subject to proration for partial months), Sublessee shall be liable for such
additional rent or sums and Sublessee shall make such payment to Sublessor or
Master Lessor, as Sublessor shall direct. Upon execution hereof, Sublessee shall
pay to Sublessor, its proportionate share of the 2004-2005 Taxes, from the
period from the Commencement Date to June 30, 2005, estimated to be Forty-Eight
Thousand Twenty-One and 45/100 Dollars ($48,021.45)3. If Sublessee shall procure
any additional services from



--------------------------------------------------------------------------------

    Due on execution: One Hundred Eighty Thousand Three Hundred Twenty-Three and
57/100 Dollars ($180,323.57):   1   $126,841.50   2   $ 5,460.62   3   $
48,021.45

-4-



--------------------------------------------------------------------------------



 



Master Lessor, or if additional rent or other sums are incurred for Sublessee’s
sole benefit, Sublessee shall make such payment to Sublessor or Master Lessor,
as Sublessor shall direct. Any other rent or other sums payable by Sublessee
under this Article 3 shall constitute and be due as additional rent. Base Rent
and additional rent shall herein be referred to as “Rent”.

     3.3 Under Protest. Sublessee may reasonably designate any payment required
under the Master Lease as being paid “under protest” and thereafter request that
Sublessor exercise its rights under the Master Lease with respect to such
disputed payment, provided, however: (i) Sublessor shall not be required to
expend more than nominal sums, unless Sublessee provides additional security,
nor expend a significant amount of other resources; (ii) Sublessee shall be
responsible for all costs and expenses with respect to such exercise of
Sublessor’s rights, which shall be reimbursed by Sublessee within three (3) days
of written demand therefore; (iii) Sublessee shall indemnify and hold Sublessor
harmless from any Claims that result from such exercise; (iv) Sublessor may
refuse Sublessee’s request if such refusal is commercially reasonable; and (v)
Sublessor may impose as a condition to its exercise of such rights such
requirements as Sublessor may deem reasonable and desirable, including, but not
limited to the requirement that Sublessee provide additional security for the
performance of Sublessee’s obligations under this Section 3.3.

ARTICLE 4

SECURITY DEPOSIT

     4.1 Security Deposit. Upon execution hereof, Sublessee shall deposit with
Sublessor the sum of One Hundred Sixty-Two Thousand Seventy-Five and 25/100
Dollars ($162,075.25) as and for a deposit to secure Sublessee’s full and timely
performance of all of its obligations hereunder. If Sublessee fails to pay Rent
or any other sums as and when due hereunder, or otherwise defaults and/or fails
to perform with respect to any provision of this Sublease, Sublessor may (but
shall not be obligated to) use, apply, or retain all or any portion of said
deposit for payment of any sum for which Sublessee is obligated or which will
compensate Sublessor for any foreseeable or unforeseeable loss or damage which
Sublessor may suffer thereby including, without limitation, any damage that will
result in the future through the term of the Sublease, to repair damage to the
Subleased Premises, to clean the Subleased Premises at the end of the term or
for any loss or damage caused by the act or omission of Sublessee or Sublessee’s
officers, agents, employees, independent contractors or invitees. Sublessee
waives the provisions of California Civil Code Section 1950.7 and all other
provisions of law now in force or that become in force after the date of
execution of this Sublease that provide that Sublessor may claim from a security
deposit only those sums reasonably necessary to remedy defaults in the payment
of Rent, to repair damage caused by Sublessee or to clean the Subleased
Premises. Any such use, application, or retention shall not constitute a waiver
by Sublessor of its right to enforce its other remedies hereunder, at law, or in
equity. Sublessor agrees to provide written notice to Sublessee of any use,
application or retention of the deposit by Sublessor. If any portion of said
deposit is so used, applied, or retained, Sublessee shall, within ten (10) days
after delivery of written demand from Sublessor, restore said deposit to its
original amount. Sublessor shall not be a trustee of such deposit, and shall not
be required to keep this deposit separate from its accounts. Sublessor alone
shall be entitled to any interest or earnings thereon and Sublessor shall have
the free use of same. If Sublessee fully and faithfully performs all of its

-5-



--------------------------------------------------------------------------------



 



obligations hereunder, then so much of the deposit as remains shall be returned
to Sublessee (without payment of interest or earnings thereon) within 30 days
after the later of (i) expiration or sooner termination of the term hereof, or
(ii) Sublessee’s surrender of possession of the Subleased Premises to Sublessor.

ARTICLE 5

CONDITION OF SUBLEASED PREMISES

     5.1 Condition of the Subleased Premises. Sublessor shall deliver the
Subleased Premises with all mechanical systems in good working order. As used
herein, the term “mechanical systems”, to the extent applicable, shall mean the
existing plumbing, heating, ventilating and air conditioning, electrical, and
fire sprinkler systems and the elevators. Sublessee shall have a period of
thirty (30) days from the date of possession in which to notify Sublessor, in
writing, and with specificity, the nature and extent to which such mechanical
systems are not in good working order, and Sublessor shall, with reasonable
diligence rectify the same at its sole cost and expense. If Sublessee does not
give Sublessee the required notice with the appropriate time period, any
non-compliance shall be the obligation of Sublessee, at Sublessee’s sole cost
and expense. Except as set forth above in this Section 5.1, Sublessee
acknowledges that as of the Commencement Date, Sublessee shall have inspected
the Subleased Premises, and every part thereof, and by taking possession shall
have acknowledged that the Subleased Premises is in good condition and without
need of repair, and Sublessee accepts the Subleased Premises “as is”, Sublessee
having made all investigations and tests it has deemed necessary or desirable in
order to establish to its own complete satisfaction the condition of the
Subleased Premises. Sublessee accepts the Subleased Premises in their condition
existing as of the Commencement Date, subject to all applicable zoning,
municipal, county and state laws, ordinances, and regulations governing and
regulating the use of the Subleased Premises and any covenants or restrictions
of record. Sublessee acknowledges that neither Sublessor nor Master Lessor have
made any representations or warranties as to the condition of the Subleased
Premises or its present or future suitability for Sublessee’s purposes.

     5.2 Surrender. Sublessee shall keep the Subleased Premises, and every part
thereof in good order and repair. In addition to Sublessee’s requirements under
the Master Lease, Sublessee shall surrender the Subleased Premises in the same
condition as received, subject to the requirement to remove the Furniture
pursuant to Section 12.6 below, ordinary wear and tear, damage by casualty
covered by insurance pursuant to Paragraph 15 of the Master Lease and
condemnation pursuant to Paragraph 16 of the Master Lease excepted, provided
Sublessee performs all necessary maintenance, repair and cleaning to maintain
the Subleased Premises in the condition it was delivered at the earlier of the
Commencement Date or such earlier date pursuant to Section 2.3 above. Sublessee
shall have no obligation to restore any alterations made to the Subleased
Premises by Sublessor or Tenant that were constructed prior to the Commencement
Date.

-6-



--------------------------------------------------------------------------------



 



ARTICLE 6

INSURANCE

     6.1 Sublessee’s Insurance With respect to the Tenant’s insurance under the
Master Lease, the same is to be provided by Sublessee as described in the Master
Lease, and such policies of insurance shall include as additional insureds
Master Lessor, Sublessor and any lender as required by Master Lessor.

     6.2 Waiver of Subrogation. With respect to the waiver of subrogation
contained in the Master Lease, such waiver shall be deemed to be modified to
constitute an agreement by and among Master Lessor, Sublessor and Sublessee (and
Master Lessor’s consent to this Sublease shall be deemed to constitute its
approval of this modification).

ARTICLE 7

USE OF SUBLEASED PREMISES; PARKING; IMPROVEMENTS

     7.1 Use of Subleased Premises. Sublessee shall use the Subleased Premises
only for those purposes permitted in the Master Lease.

     7.2 Alterations; Improvements. Sublessee shall not make any alterations,
improvements, or modifications (“Alterations”) to the Subleased Premises without
the express prior written consent of Sublessor and of Master Lessor, which
consent by Sublessor shall not be unreasonably withheld provided, however,
Sublessor’s withholding of approval shall in all events be deemed reasonable if
Master Lessor’s Consent is not obtained. Sublessee shall reimburse Master Lessor
(if required by Master Lessor) and Sublessor for all costs which Master Lessor
and Sublessor may incur in connection with Sublessee’s request for approval for
any alterations and additions, including, without limitation, Master Lessor’s
and Sublessor’s reasonable attorneys’ fees and costs whether or not approval is
ultimately granted. All terms and conditions set forth in the Master Lease with
respect to Alterations shall apply. Sublessee shall provide Master Lessor and
Sublessor with a set of “as-built” drawings for any such work, as required under
the Master Lease, together with copies of all permits obtained by Sublessee in
connection with performing any such work, within fifteen (15) days after
completing such work. Sublessor may impose as a condition of its consent to such
alterations, improvements, or modifications, such requirements as Sublessor may
deem reasonable and desirable, including, but not limited to, the requirement
that Sublessee utilize for such purposes only contractor(s), materials,
mechanics and materialmen approved by Sublessor, the requirement that Sublessee
provide additional security, and that Sublessee, and/or Sublessee’s
contractor(s) post a payment and/or completion bond to guarantee the performance
of its construction obligations hereunder. On termination of this Sublease,
Sublessee shall remove any or all of such improvements and restore the Subleased
Premises (or any part thereof) to the same condition as of the Commencement Date
of this Sublease, reasonable wear and tear excepted or as otherwise instructed
in writing by either Sublessor or Master Lessor. Should Sublessee fail to remove
such improvements and restore the Subleased Premises on termination of this
Sublease unless instruction otherwise in writing as set forth above, Sublessor
shall have the right to do so, and

-7-



--------------------------------------------------------------------------------



 



charge Sublessee therefor, plus a service charge of ten percent (10%) of the
costs incurred by Sublessor.

     7.3 Parking. Subject to Paragraph 2 of the Master Lease and the rules and
regulations imposed from time to time by Master Lessor, from and after the
Commencement Date, Sublessee shall have all of Sublessor’s rights to and assume
all of Sublessor’s responsibility for parking under the Master Lease.

ARTICLE 8

ASSIGNMENT, SUBLETTING & ENCUMBRANCE

     8.1 Consent Required. Sublessee shall not assign this Sublease or any
interest therein nor shall Sublessee sublet, license, encumber or permit the
Subleased Premises or any part thereof to be used or occupied by others, without
Sublessor’s and Master Lessor’s prior written consent. Sublessor’s consent shall
not be unreasonably withheld provided, however, Sublessor’s withholding of
consent shall in all events be deemed reasonable if for any reason Master
Lessor’s consent is not obtained. The consent by Sublessor and Master Lessor to
any assignment or subletting shall not waive the need for Sublessee (and
Sublessee’s assignee or subtenant) to obtain the consent of Sublessor and Master
Lessor to any different or further assignment or subletting. All terms and
conditions set forth in the Master Lease regarding assignments and subletting
shall apply, and to the extent there is any Bonus Rent, (Rent paid by such
assignee or sub-sublessee in excess of Rent paid by Sublessee hereunder after
deducting reasonable and actual brokerage fees and reasonable and actual
attorneys fees incurred by Sublessee with respect to the assignment or
sub-sublease, which such brokerage fees and attorneys fees shall be amortized
over the term of the sublease or assignment pursuant to generally accepted
accounting principals), the Bonus Rent shall first be split per the Master Lease
and any Bonus Rent to go to Sublessee shall be split 25/75 with Sublessor
(twenty-five percent (25%) to Sublessee and seventy-five percent (75%) to
Sublessor), to be paid to Sublessor within five (5) days of receipt by
Sublessee.

     8.2 Form of Document. Every assignment, agreement, or sublease shall
(i) recite that it is and shall be subject and subordinate to the provisions of
this Sublease, that the assignee or subtenant assumes Sublessee’s obligation
hereunder, that the termination of this Sublease shall at Sublessor’s sole
election, constitute a termination of every such assignment or sublease, and
(ii) contain such other terms and conditions as shall be reasonably requested or
provided by Sublessor’s attorneys.

     8.3 Permitted Transfers. Sublessee shall have the right to sub-sublease or
assign all or any portion of its interest in the Subleased Premises to any
parent, subsidiary, or affiliate of Sublessee; or any party which results from a
merger or consolidation of Sublessee; and/or any party which acquires all or
substantially all of the assets or stock of Sublessee, without Sublessor’s
consent, provided that (i) Sublessee shall comply with the terms of the Master
Lease regarding “Permitted Transfers,” and (ii) the net worth of the successor
or reorganized entity after such merger, sale or otherwise, has a net worth at
least equal to the net worth of Sublessee immediately prior to the date of such
transfer. Sublessee shall provide Sublessor with no less than thirty (30) days
advance written notice of such sublease or assignment. No such sublease or

-8-



--------------------------------------------------------------------------------



 



assignment under this Section 8.3 shall provide relief from Sublessee’s
obligation under the Sublease and the provision of Section 8.4 below shall
apply.

     8.4 No Release of Sublessee. Regardless of Sublessor’s consent, no
subletting or assignment shall release Sublessee of Sublessee’s obligation or
alter the primary liability of Sublessee to pay the Rent and to perform all
other obligations to be performed by Sublessee hereunder. The acceptance of Rent
by Sublessor from any other person shall not be deemed to be a waiver by
Sublessor of any provision hereof. In the event of default by any assignee,
subtenant or any other successor of Sublessee, in the performance of any of the
terms hereof, Sublessor may proceed directly against Sublessee without the
necessity of exhausting remedies against such assignee, subtenant or successor.

     8.5 Default. An involuntary assignment shall constitute a default and
Sublessor shall have the right to elect to terminate this Sublease, in which
case this Sublease shall not be treated as an asset of Sublessee.

     8.6 Recapture. Notwithstanding the foregoing, in the event Sublessee
requests Sublessor’s consent to sublet all or any portion of the Subleased
Premises, or to assign this Sublease, Sublessor may in its sole discretion,
elect to terminate this Sublease within fifteen (15) days after receipt of
Sublessee’s request by written notification to Sublessee of such election, in
which case the Sublease shall terminate effective thirty (30) days following
such election.

ARTICLE 9

DEFAULT

     9.1 Default Described. The occurrence of any of the following shall
constitute a material breach of this Sublease and a default by Sublessee:
(i) failure to pay Rent or any other amount within three (3) business days after
written notice from Sublessor; (ii) all those items of default set forth in the
Master Lease which remain uncured after the cure period provided in the Master
Lease; or (iii) Sublessee’s failure to perform timely and subject to any cure
periods any other material provision of this Sublease or the Master Lease as
incorporated herein.

     9.2 Sublessor’s Remedies. Sublessor shall have the remedies set forth in
the Master Lease as if Sublessor is Master Lessor. These remedies are not
exclusive; they are cumulative and in addition to any remedies now or later
allowed by law.

     9.3 Sublessee’s Right to Possession Not Terminated. Sublessor has the
remedy described in California Civil Code Section 1951.4 (lessor may continue
lease in effect after lessee’s breach and abandonment and recover Rent as it
becomes due, if lessee has right to sublet or assign, subject only to reasonable
limitations). Sublessor may continue this Sublease in full force and effect, and
Sublessor shall have the right to collect Rent and other sums when due. During
the period Sublessee is in default, Sublessor may enter the Subleased Premises
and relet them, or any part of them, to third parties for Sublessee’s account
and alter or install locks and other security devices at the Subleased Premises.
Sublessee shall be liable immediately to Sublessor for all costs Sublessor
incurs in reletting the Subleased Premises, including, without limitation,
attorneys’ fees, brokers’ commissions, expenses of remodeling the Subleased

-9-



--------------------------------------------------------------------------------



 



Premises required by the reletting, and like costs. Reletting may be for a
period equal to, shorter or longer than the remaining term of this Sublease and
Rent received by Sublessor shall be applied to (i) first, any indebtedness from
Sublessee to Sublessor other than Rent due from Sublessee; (ii) second, all
costs incurred by Sublessor in reletting, including, without limitation,
brokers’ fees or commissions and attorneys fees, the cost of removing and
storing the property of Sublessee or any other occupant, and the costs of
repairing, altering, maintaining, remodeling or otherwise putting the Subleased
Premises into condition acceptable to a new Sublessee or Sublessees;
(iii) third, Rent due and unpaid under this Sublease. After deducting the
payments referred to in this subsection 9.3, any sum remaining from the Rent
Sublessor receives from reletting shall be held by Sublessor and applied in
payment of future Rent and other amounts as Rent and such amounts become due
under this Sublease. In no event shall Sublessee be entitled to any excess Rent
received by Sublessor, provided any excess Rent, if any, will be used to
mitigate Sublessor’s damages. Sublessee’s consent to or approval of any act by
Sublessor which requires Sublessee’s consent or approval shall not be deemed to
waive or render unnecessary Sublessee’s consent to or approval of any subsequent
act by Sublessor

     9.4 All Sums Due and Payable as Rent. Sublessee shall also pay without
notice, or where notice is required under this Sublease, immediately upon demand
without any abatement, deduction, or setoff, as additional rent all sums,
impositions, costs, expenses, and other payments which Sublessee in any of the
provisions of this Sublease assumes or agrees to pay, and, in case of any
nonpayment thereof, Sublessor shall have, in addition to all other rights and
remedies, all the rights and remedies provided for in this Sublease or by law in
the case of nonpayment of Rent.

     9.5 No Waiver. Sublessor may accept Sublessee’s payments without waiving
any rights under the Sublease, including rights under a previously served notice
of default. No payment by Sublessee or receipt by Sublessor of a lesser amount
than any installment of Rent due or other sums shall be deemed as other than a
payment on account of the amount due, nor shall any endorsement or statement on
any check or accompanying any check or payment be deemed an accord and
satisfaction; and Sublessor may accept such check or payment without prejudice
of Sublessor’s right to recover the balance of such Rent or other sum or pursue
any other remedy provided in this Sublease, at law or in equity. If Sublessor
accepts payments after serving a notice of default, Sublessor may nevertheless
commence and pursue an action to enforce rights and remedies under the
previously served notice of default without giving Sublessee any further notice
or demand. Furthermore, the Sublessor’s acceptance of Rent from Sublessee when
the Sublessee is holding over without express written consent does not convert
Sublessee’s tenancy from a tenancy at sufferance to a month-to-month tenancy. No
waiver of any provision of this Sublease shall be implied by any failure of
Sublessor or Sublessee to enforce any remedy for the violation of that
provision, even if that violation continues or is repeated. Any waiver by
Sublessor or Sublessee of any provision of this Sublease must be in writing.
Such waiver shall affect only the provisions specified and only for the time and
in the manner stated in the writing. No delay or omission in the exercise of any
right or remedy by Sublessor or Sublessee shall impair such right or remedy or
be construed as a waiver thereof by Sublessor or Sublessee, as applicable. No
act or conduct of Sublessor, including, without limitation the acceptance of
keys to the Subleased Premises shall constitute acceptance or the surrender of
the Subleased Premises by Sublessee before the Expiration Date. Only written
notice from Sublessor to Sublessee of acceptance shall constitute such
acceptance or surrender of

-10-



--------------------------------------------------------------------------------



 



the Subleased Premises. Sublessor’s consent to or approval of any act by
Sublessee which requires Sublessor’s consent or approval shall not be deemed to
waive or render unnecessary Sublessor’s consent to or approval of any subsequent
act by Sublessee.

     9.6 Sublessor Default. For purposes of this Sublease, Sublessor shall not
be deemed in default hereunder unless and until Sublessee shall first deliver to
Sublessor thirty (30) days’ prior written notice, and Sublessor shall fail to
cure said default within said thirty (30) day period, or in the event Sublessor
shall reasonably require in excess of thirty (30) days to cure said default,
shall fail to commence said cure with said thirty (30) day period, and
thereafter diligently to prosecute the same to completion.

     9.7 Notice of Event of Default under Master Lease. Sublessor shall notify
Sublessee of any Event of Default under the Master Lease, or of any other event
of which Sublessor has actual knowledge which will impair Sublessee’s ability to
conduct its normal business at the Subleased Premises, as soon as reasonably
practicable following Sublessor’s receipt of notice from Master Lessor of an
Event of Default or Sublessor’s actual knowledge of such impairment.

ARTICLE 10

CONSENT OF MASTER LESSOR

     10.1 Precondition. The Master Lease requires that Sublessor obtain the
consent of Master Lessor to any subletting by Sublessor. This Sublease shall not
be effective unless and until Master Lessor signs a consent to this subletting
satisfactory to Sublessor. Sublessor and Sublessee agree that the form of
consent provided by the Master Lessor, and attached hereto as Exhibit “E”, is
satisfactory and will execute such form of consent.

     10.2 Consent or Approval. If the consent or approval of the Master Lessor
is required pursuant to the Master Lease with respect to any matter relating to
the Premises, Sublessor agrees it will reasonably cooperate with Sublessee, in
its reasonable efforts to obtain the Master Lessor’s consent or approval,
provided: (i) Sublessee shall be solely responsible for all costs and expenses
incurred by Sublessor in providing such cooperation; (ii) the matter for which
or the means thereby that Sublessee seeks such consent does not materially or
adversely affect Sublessor’s rights under the Master Lease; and (iii) Sublessee
indemnifies and holds Sublessor harmless from any and all Claims arising from or
relating to such cooperation.

ARTICLE 11

HAZARDOUS MATERIALS

     11.1 Hazardous Materials . In addition to the requirements under the Master
Lease, Sublessee shall not store, use, or dispose of any Hazardous or Toxic
Material on, under, or about the Subleased Premises. As used herein, “Hazardous
or Toxic Materials” shall include but not be limited to the definition of
Hazardous Materials contained in the Master Lease and any asbestos containing
materials (“ACM”), petroleum products, radioactive materials, polychlorinated
biphenyls (PCBs) and substances or compounds containing PCBs and all other

-11-



--------------------------------------------------------------------------------



 



materials, substances, wastes, and chemicals classified, defined, listed, or
regulated as, or containing, a “hazardous substances,” “hazardous materials,” or
“toxic substances,” “pollutant,” “contaminant,” “solid waste” under any
Environmental Law or which may become regulated by or under the authority of any
Environmental Law. As used herein, the term “Environmental Laws” shall include
any and all local, state or federal laws, statutes, rules, regulations,
ordinances, orders, permits, licenses or other applicable governmental
restrictions, guidelines or legal requirements, relating directly or indirectly
to human health or safety or environment, or the presence, handling, treatment,
storage, disposal, recycling, reporting, remediation, investigation, or
monitoring of hazardous or toxic material including but not limited to the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, 42 U.S.C. Section 9601, et seq.; the Hazardous Materials Transportation
Act, 49 U.S.C. Section 1801, et seq.; the Resource Conservation and Recovery
Act, 42 U.S.C. Section 6901, et seq.

     11.2 Indemnity. In addition to the indemnities contained in the Master
Lease, Sublessee shall be solely responsible for and shall defend, indemnify and
hold Sublessor and its partners, officers, directors, employees and agents
harmless from and against all Claims of any kind whatsoever, arising out of or
caused in whole or in part, directly or indirectly, by or in connection with its
storage, use, disposal or discharge of Hazardous Materials whether in violation
of this section or not, or Sublessee’s failure to comply with any Hazardous
Materials law. Sublessee shall further be solely responsible for and shall
defend, indemnify and hold Sublessor harmless from and against any and all
Claims arising out of or in connection with the removal, cleanup,
detoxification, decontamination and restoration work and materials necessary to
return the Subleased Premises to their condition existing prior to Sublessee’s
storage, use or disposal of the Hazardous Materials on the Subleased Premises.
For the purposes of the indemnity provisions hereof, any acts or omissions of
Sublessee or by employees, agents, assignees, contractors or subcontractors of
Sublessee (whether or not they are negligent, intentional or unlawful) shall be
strictly attributable to Sublessee. Sublessee’s obligations under this section
shall survive the termination of this Sublease.

ARTICLE 12

MISCELLANEOUS

     12.1 Conflict with Master Lease; Interpretation. In the event of any
conflict between the provisions of the Master Lease and this Sublease, the
Master Lease shall govern and control except to the extent directly contradicted
by the terms of this Sublease. No presumption shall apply in the interpretation
or construction of this Sublease as a result of Sublessor having drafted the
whole or any part hereof.

     12.2 Remedies Cumulative. The rights, privileges, elections, and remedies
of Sublessor in this Sublease, at law, and in equity are cumulative and not
alternative.

     12.3 Waiver of Redemption. Sublessee hereby expressly waives any and all
rights of redemption to which it may be entitled by or under any present or
future laws in the event Sublessor shall obtain a judgment for possession of the
Subleased Premises.

-12-



--------------------------------------------------------------------------------



 



     12.4 Damage and Destruction; Condemnation. In the event of any damage,
destruction, casualty, condemnation or threat of condemnation affecting the
Subleased Premises, Rent payable hereunder shall be abated but only to the
extent that Rent is abated under the Master Lease with respect to the Subleased
Premises. Sublessee shall have no right to terminate this Sublease in connection
with any damage, destruction, casualty, condemnation or threat of condemnation
except to the extent the Master Lease is also terminated as to the Premises or
any portion thereof.

     12.5 Holding Over. Sublessee shall have no right to Holdover. If Sublessee
does not surrender and vacate the Subleased Premises at Expiration Date of this
Sublease as required hereunder, Sublessee shall be a tenant at sufferance and
the parties having agreed that the Rent shall be the daily rate of one hundred
and fifty percent (150%) of the Rent due to Master Lessor from Sublessor under
the Master Lease for the Subleased Premises divided by thirty (30) days,
together with any additional rent due and payable during such period of time. In
connection with the foregoing, Sublessor and Sublessee agree that the reasonable
rental value of the Subleased Premises following the Expiration Date of the
Sublease shall be the amounts set forth above per month. Sublessor and Sublessee
acknowledge and agree that, under the circumstances existing as of the Effective
Date, it is impracticable and/or extremely difficult to ascertain the reasonable
rental value of the Subleased Premises on the Expiration Date and that the
reasonable rental value established herein is a reasonable estimate of the
damage that Sublessor would suffer as the result of the failure of Sublessee to
timely surrender possession of the Subleased Premises. The parties acknowledge
that the liquidated damages established herein is not intended as a forfeiture
or penalty within the meaning of California Civil Code sections 3275 or 3369,
but is intended to constitute liquidated damages to Sublessor pursuant to
California Civil Code sections 1671, 1676, and 1677. Notwithstanding the
foregoing, and in addition to all other rights and remedies on the part of
Sublessor if Sublessee fails to surrender the Subleased Premises upon the
termination or expiration of this Sublease, in addition to any other liabilities
to Sublessor accruing therefrom, Sublessee shall indemnify, defend and hold
Sublessor harmless from all Claims resulting from such failure, including,
without limitation, any Claims by any third parties based on such failure to
surrender and any lost profits to Sublessor resulting therefrom.

     12.6 Furniture. Sublessee may use certain furniture, furnishings and
equipment located in the Subleased Premises as set forth on Exhibit C
(“Furniture”). Except as set forth herein, Sublessee may not remove the
Furniture from the Subleased Premises. Sublessee accepts the Furniture in its
“as is” condition and Sublessor makes no warranty as to the condition of the
Furniture or its present or future suitability for Sublessee’s purposes, except
that the Furniture is free of encumbrances. Upon termination of this Sublease,
Sublessee shall purchase the Furniture from Sublessor for the sum of One Dollar
($1.00) in its condition as of the termination of the Sublease Agreement without
warranty except for warranty of title and free of encumbrances, provided, if
Sublessee is in default, Sublessor, at it’s option, may instead require
Sublessee to return the Furniture to Sublessor in substantially the same
condition as received, ordinary wear and tear excepted conditioned on the
obligation of Sublessee to use the Furniture in a careful and proper manner and
to clean and repair the Furniture in the manner necessary to maintain the
Furniture in substantially the same condition it was initially provided to
Sublessee. Sublessee shall be liable for any damage to the Furniture and solely
responsible for all costs associated with the maintenance, cleaning and repair
of the Furniture and shall insure the Furniture as part of Sublessee’s property
insurance required to be carried hereunder. Except in

-13-



--------------------------------------------------------------------------------



 



the event Sublessor elects not to sell the Furniture to Sublessee due to a
Sublessee default, Sublessee shall be solely responsible for the removal of the
Furniture and the repair of any damage to the Subleased Premises as a result of
said removal. In the event that Sublessee desires to dispose of any of the
Furniture prior to the expiration or earlier termination of this Sublease,
Sublessee shall deliver written notice to Sublessor specifying the Furniture of
which Sublessee desires to dispose. Sublessor may deliver written notice to
Sublessee within thirty (30) days of receipt of Sublessee’s notice of
Sublessor’s desire to retain such Furniture, in which case Sublessor shall
arrange with Sublessee to remove such Furniture from the Subleased Premises.
Unless Sublessor notifies Sublessee that Sublessor desires to retain such
Furniture within the time periods set forth herein, Sublessee may dispose of
such Furniture at Sublessee’s sole cost and expense as Sublessee sees fit.

     12.7 Signage. Pursuant to Paragraph 3.C of the Master Lease, Sublessee
shall have all rights and assume all responsibility for Sublessor’s signage
rights under the Master Lease, subject to Master Lessor’s and Sublessor’s prior
written consent, which consent, as to Sublessor, shall not be unreasonably
withheld, provided, however, Sublessor’s withholding of consent shall in all
events be deemed reasonable if Master Lessor’s consent is not obtained. In the
event Master Lessor’s consent is obtained, Sublessor agrees to also consent,
provided, however, Sublessor may reasonably condition its consent with respect
to Sublessee’s removal obligations of such signage. All signs shall be at
Sublessee’s sole cost and shall comply with the terms of the Master Lease and
with all local, federal and state rules, regulations, statutes, and ordinances
at all times during the term hereof. Sublessee, at Sublessee’s cost, shall
remove all such signs and graphics prior to the termination of this Sublease and
repair any damage caused by such removal.

     12.8 Dispute Resolution. The parties specifically agree to abide by the
provisions of paragraph 20.E of the Master Lease. WE HAVE READ AND UNDERSTAND
THE PROVISIONS OF PARAGRAPH 20.E OF THE MASTER LEASE AND AGREE TO ABIDE BY THE
TERMS AND CONDITIONS CONTAINED IN PARAGRAPH 20.E OF THE MASTER LEASE AS
INCORPORATED HEREIN.

SUBLESSOR: /s/  CG     FD                                            SUBLESSEE:
/s/  TDH     BRJ

     12.9 Generator. Notwithstanding paragraph 2 of the Master Lease, in the
event Sublessee desires to install a generator at the Subleased Premises, the
consent of Sublessor shall be required, not to be unreasonably withheld.

     12.10 Offer. Preparation of this Sublease by either Sublessor or Sublessee
or either parties’ agent and submission of same to Sublessor or Sublessee shall
not be deemed an offer to Sublease. This Sublease is not intended to be binding
until executed and delivered by all Parties hereto.

     12.11 Due Authority. If Sublessee signs as a corporation, each of the
persons executing this Sublease on behalf of Sublessee represent and warrant
that they have the authority to bind Sublessee, Sublessee has been and is
qualified to do business in the State of California, that the corporation has
full right and authority to enter into this Sublease, and that all persons
signing on behalf of the corporation were authorized to do so by appropriate
corporate actions. If Sublessee

-14-



--------------------------------------------------------------------------------



 



signs as a partnership, trust or other legal entity, each of the persons
executing this Sublease on behalf of Sublessee represent and warrant that they
have the authority to bind Sublessee, Sublessee has complied with all applicable
laws, rules and governmental regulations relative to its right to do business in
the State of California and that such entity on behalf of the Sublessee was
authorized to do so by any and all appropriate partnership, trust or other
actions. Sublessee agrees to furnish promptly upon request a corporate
resolution, proof of due authorization by partners, or other appropriate
documentation evidencing the authorization of Sublessee to enter into this
Sublease.

     12.12 Multiple Counterparts. This Sublease may be executed in two or more
counterparts, which when taken together shall constitute one and the same
instrument. The parties contemplate that they may be executing counterparts of
this Sublease transmitted by facsimile and agree and intend that a signature by
facsimile machine shall bind the party so signing with the same effect as though
the signature were an original signature.

     12.13 Building Contaminants. To prevent the contamination, growth, or
deposit of any mold, mildew, bacillus, virus, pollen, or other micro-organism
(collectively, “Biologicals”) and the deposit, release or circulation of any
indoor contaminants including emissions from paint, carpet and drapery
treatments, cleaning, maintenance and construction materials and supplies,
pesticides, pressed wood products, insulation, and other materials and products
(collectively with Biologicals, “Contaminants”) that could adversely affect the
health, safety or welfare of any tenant, employee, or other occupant of the
Building or their invitees (each, an “Occupant”), Sublessee shall, at
Sublessee’s sole cost and expense, at all times during the term hereof (1)
operate the Subleased Premises in such a manner to reasonably prevent or
minimize the accumulation of stagnant water and moisture in planters, kitchen
appliances and vessels, carpeting, insulation, water coolers, and any other
locations where stagnant water or moisture could accumulate, and (2) otherwise
operate the Subleased Premises to prevent the generation, growth, deposit,
release or circulation of any Contaminants.

ARTICLE 13

BROKER’S COMMISSIONS

     13.1 Commission. Sublessor and Sublessee represent and warrant to each
other that each has dealt with the following brokers: CB Richard Ellis
(Sublessor’s Broker); and Cornish & Carey Commercial (Sublessee’s Broker) and
with no other agent, finder, or other such person with respect to this Sublease
and each agrees to indemnify and hold the other harmless from any Claims
asserted against the other by any broker, agent, finder, or other such person
not identified above as Sublessor’s Broker or Sublessee’s Broker. The commission
to the Brokers is pursuant to separate agreement. Sublessor shall be responsible
for the commission to Sublessor’s Broker who shall pay the commission to
Sublessee’s Broker pursuant to a separate agreement between Sublessor’s Broker
and Sublessee’s Broker.

-15-



--------------------------------------------------------------------------------



 



ARTICLE 14

NOTICES AND PAYMENTS

     14.1 Certified Mail. Any notice, demand, request, consent, approval,
submittal or communication that either party desires or is required to give to
the other party or any other person shall be in writing and either served
personally or sent by prepaid, first-class certified mail or commercial
overnight delivery service. Such Notice shall be effective on the date of actual
receipt (in the case of personal service or commercial overnight delivery
service) or two days after deposit in the United States mail, to the following
addresses:

         

  To the Sublessor:   Hyperion Solutions Corporation

      900 Long Ridge Road

      Stamford, Connecticut 06902

      Attn: Real Estate Director
 
       

  with a copy to:   Hyperion Solutions Corporation

      5450 Great American Parkway

      Santa Clara, CA 95054

      Attn: General Counsel
 
       

  and a copy to:   Hopkins & Carley

      70 S First Street

      San Jose, California 95113

      Attention: Julie A. Frambach
 
       

  To the Sublessee:   At the Subleased Premises, whether or not Sublessee has
abandoned or vacated the Subleased Premises or notified the Sublessor of any
other address
 
       

  with a copy to:   Stein & Lubin

      600 Montgomery Street, Suite 1400

      San Francisco, CA 94111

      Attn: Paul J. Niewiadomski

     14.2 When this Sublease requires service of a notice, that notice shall
replace rather than supplement any equivalent or similar statutory notice,
including any notices required by Code of Civil Procedure Section 1161 or any
similar or successor statute. When a statute requires service of a notice in a
particular manner, service of that notice (or a similar notice required by this
Sublease) shall replace and satisfy the statutory service-of-notice procedures,
including those required by Code of Civil Procedure Section 1162 or any similar
or successor statute

-16-



--------------------------------------------------------------------------------



 



ARTICLE 15

ATTORNEYS’ FEES AND COSTS

     15.1 Sublessor Made Party to Litigation. If Sublessor becomes a party to
any litigation brought by someone other than Sublessee and concerning this
Sublease, the Subleased Premises, or Sublessee’s use and occupancy of the
Subleased Premises, to the extent allegations are based upon, arise from or are
related to any real or alleged act or omission of Sublessee or its authorized
representatives, Sublessee shall be liable to Sublessor for reasonable
attorneys’ fees and court costs incurred by Sublessor in the litigation.

     15.2 Certain Litigation Between the Parties. In the event any action or
proceeding at law or in equity or any arbitration proceeding be instituted by
either party, for an alleged breach of any obligation of Sublessee under this
Sublease, to recover Rent, to terminate the tenancy of Sublessee at the
Subleased Premises, or to enforce, protect, or establish any right or remedy of
a party to this Sublease Agreement, the prevailing party (by judgment or
settlement) in such action or proceeding shall be entitled to recover as part of
such action or proceeding such reasonable attorneys’ fees, expert witness fees,
and court costs as may be fixed by the court or jury, but this provision shall
not apply to any cross-complaint filed by anyone other than Sublessor in such
action or proceeding.

     15.3 Sublessor’s Costs. In any case where Sublessee requests permission
from Sublessor to assign, sublet, make alterations, or receive any other consent
or obtain any waiver from or modification to the terms of this Sublease,
Sublessee shall pay to Sublessor a reasonable administrative charge and
Sublessor’s reasonable attorney’s fees incurred by Sublessor in reviewing such
request.

ARTICLE 16

EXHIBITS

     16.1 Exhibits and Attachments. All exhibits and attachments to this
Sublease are a part hereof.

-17-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Sublessor and Sublessee have executed and delivered
this Sublease on the date first set forth above.

              SUBLESSOR   SUBLESSEE
 
            HYPERION SOLUTIONS CORPORATION,   FOUNDRY NETWORKS, INC., a Delaware
corporation   a Delaware corporation

  /s/ Claire Goldbloom       /s/ Timothy Heffner      
 
           
By:
  Claire Goldbloom   By:   Timothy Heffner

           
Its:
  VP Corporate Counsel   Its:   CFO

             
 
  /s/ Francois Delepine       /s/ Bobby R. Johnson, Jr.      
By:
  Francois Delepine   By:   Bobby R. Johnson, Jr.

           
Its:
  VP Corp. Finance   Its:   CEO

           

-18-



--------------------------------------------------------------------------------



 



EXHIBIT A

SULEASED PREMISES

[Maps of Subleased Premises]



--------------------------------------------------------------------------------



 



EXHIBIT B

MASTER LEASE

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page                   1.   PARTIES     1   2.  
PREMISES     1   3.   USE     2  
 
  A.   Permitted Uses     2  
 
  B.   Uses Prohibited     2  
 
  C.   Advertisements and Signs     2  
 
  D.   Covenants, Conditions and Restrictions     2   4.   TERM AND RENTAL     3
 
 
  A.   Base Monthly Rent     3  
 
  B.   Late Charges     3  
 
  C.   Security Deposit     4   5.   CONSTRUCTION     4  
 
  A.   Building Shell Construction     4  
 
  B.   Tenant Improvement Plans     5  
 
  C.   Pricing     6  
 
  D.   Change Orders     6  
 
  E.   Letter of Credit to Secure Tenant Improvement Construction     6  
 
  F.   Tenant Improvement Costs     7  
 
  G.   Force Majeure     7  
 
  H.   General Contractor Overhead & Profit     8  
 
  I.   Tenant Delays     8  
 
  J.   Insurance     9  
 
  K.   Punch List & Warranty     9  
 
  L.   Other Work by Tenant     9   6.   ACCEPTANCE OF POSSESSION AND COVENANTS
TO SURRENDER     9  
 
  A.   Delivery and Acceptance     9  
 
  B.   Condition Upon Surrender     10  
 
  C.   Failure to Surrender     11   7.   ALTERATIONS AND ADDITIONS     11  
 
  A.   Tenant’s Alterations     11  

Page i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page                  
 
  B.   Free From Liens     12  
 
  C.   Compliance With Governmental Regulations     12   8.   MAINTENANCE OF
PREMISES     13  
 
  A.   Landlord’s Obligations     13  
 
  B.   Tenant’s Obligations     13  
 
  C.   Landlord and Tenant’s Obligations Regarding Reimbursable Operating Costs
    13  
 
  D.   Reimbursable Operating Costs     13  
 
  E.   Tenant’s Allocable Share     14  
 
  F.   Waiver of Liability     14  
 
  G.   Replacements     15   9.   HAZARD INSURANCE     15  
 
  A.   Tenant’s Use     15  
 
  B.   Landlord’s Insurance     15  
 
  C.   Tenant’s Insurance     16  
 
  D.   Waiver     16   10.   TAXES     16   11.   UTILITIES     17   12.   TOXIC
WASTE AND ENVIRONMENTAL DAMAGE     17  
 
  A.   Tenant’s Responsibility     17  
 
  B.   Tenant’s Indemnity Regarding Hazardous Materials     18  
 
  C.   Actual Release by Tenant     18  
 
  D.   Environmental Monitoring     19   13.   TENANT’S DEFAULT     19  
 
  A.   Remedies     20  
 
  B.   Right to Re-enter     20  
 
  C.   Abandonment     21  
 
  D.   No Termination     21  
 
  E.   Non-Waiver     21  
 
  F.   Performance by Landlord     22  
 
  G.   Habitual Default     22  

Page ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page                   14.   LANDLORD’S LIABILITY
    22  
 
  A.   Limitation on Landlord’s Liability     22  
 
  B.   Limitation on Tenant’s Recourse     23  
 
  C.   Indemnification of Landlord     23   15.   DESTRUCTION OF PREMISES:    
23  
 
  A.   Landlord’s Obligation to Restore     23  
 
  B.   Limitations on Landlord’s Restoration Obligation     23   16.  
CONDEMNATION:     24   17.   ASSIGNMENT OR SUBLEASE     24  
 
  A.   Consent by Landlord     24  
 
  B.   Assignment or Subletting Consideration     25  
 
  C.   No Release     26  
 
  D.   Reorganization of Tenant     26  
 
  E.   Permitted Transfers     26  
 
  F.   Effect of Default     27  
 
  G.   Conveyance by Landlord     27  
 
  H.   Successors and Assigns     27   18.   OPTION TO EXTEND THE LEASE TERM    
27  
 
  A.   Grant and Exercise of Option     27  
 
  B.   Determination of Fair Market Rental     28  
 
  C.   Resolution of a Disagreement over the Fair Market Rental     28  
 
  D.   Personal to Tenant     29  
 
  E.   Right to Rescind.     29   19.   RIGHT OF FIRST OFFERING TO LEASE     29
 
 
  A.   Grant     29  
 
  B.   Exclusions     30   20.   GENERAL PROVISIONS     30  
 
  A.   Attorney’s Fees     30  
 
  B.   Authority of Parties     30  
 
  C.   Brokers     30  

Page iii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page                  
 
  D.   Choice of Law     31  
 
  E.   Dispute Resolution     31  
 
  F.   Entire Agreement     32  
 
  G.   Entry by Landlord     32  
 
  H.   Estoppel Certificates     33  
 
  I.   Exhibits.     33  
 
  J.   Interest     33  
 
  K.   Modifications Required by Lender     33  
 
  L.   No Presumption Against Drafter     33  
 
  M.   Notices     34  
 
  N.   Asset Management     34  
 
  O.   Rent     34  
 
  P.   Representations     34  
 
  Q.   Rights and Remedies     34  
 
  R.   Severability     34  
 
  S.   Submission of Lease     34  
 
  T.   Subordination     34  
 
  U.   Survival of Indemnities     35  
 
  V.   Time     35  
 
  W.   Transportation Demand Management Programs     35  
 
  X.   Waiver of Right to Jury Trial     35  

Page iv



--------------------------------------------------------------------------------



 



[EXCLUDED EXHIBITS

     The following exhibits to the Lease dated December 20, 1999 by and between
Sobrato Development Companies #961 and Brio Technology, Inc. have been omitted
from this filing.

     Foundry Networks, Inc. hereby agrees to furnish supplementally to the
Commission any omitted exhibit upon request.

EXHIBIT A – Premises, Building & Project
EXHIBIT B – Declaration of Reciprocal Easement, Easements and Covenants
EXHIBIT C – Office Shell Plans and Specifications
EXHIBIT D – Tenant Improvement Plans and Specifications]

Page v



--------------------------------------------------------------------------------



 



     
10600 North De Anza Blvd.
  408.446.0700
Suite 200
  Fascsimile: 408.448.0583
Cupertino, CA 95014-2075
  www.sobrato.com

SOBRATO
DEVELOPMENT COMPANIES

1. PARTIES: THIS LEASE, is entered into on this 20th day of December, 1999,
(“Effective Date”) between SOBRATO DEVELOPMENT COMPANIES #961, a California
Limited Partnership, whose address is 10600 North De Anza Boulevard, Suite 200,
Cupertino, CA 95014 and BRIO TECHNOLOGY, INC., a California Corporation, whose
address is 3460 W. Bayshore, Palo Alto, CA 94303, hereinafter called
respectively Landlord and Tenant.

2. PREMISES: Landlord hereby leases to Tenant, and Tenant hires from Landlord
those certain Premises with the appurtenances, situated in the City of Santa
Clara, County of Santa Clara, State of California, consisting of a 5-story steel
frame building commonly known and designated as 4980 Great America Parkway
consisting of 140,935 rentable square feet (“Building”). Unless otherwise
provided herein, Tenant shall have the non-exclusive right to use the real
property surrounding the Building and the building commonly known as 4988 Great
America Parkway (“4988 Building”), as shown on Exhibit “A” attached hereto
(“Common Area”) and in accordance with the Declaration of Reciprocal Easement,
Easements and Covenants and First Amendment (“Reciprocal Easement”) attached
hereto as Exhibit “B”. The Building, the 4988 Building and the Common Area are
collectively referred to herein as the “Project”. Unless expressly provided
otherwise, the term Premises as used herein shall include the Tenant
Improvements (defined in Section 5.B) constructed by Landlord and Tenant
pursuant to Section 5.B. With regard to the parking stalls within the Common
Area, Tenant shall have the exclusive right to use the parking garage of
approximately 488 parking spaces, except for 38 spaces which shall be available
for exclusive use by the tenant of the 4988 Building. Tenant shall have the
right to install security measures for the garage, such as card key access,
provided (i) the tenant of the 4988 Building is given controlled access to the
parking spaces to be designated for such tenant at all times as determined by
Tenant and Landlord jointly and (ii) there are no restrictions on access to the
garage during normal business hours (unless otherwise agreed by all parties
including the tenant in the 4988 Building). Tenant shall also have the right to
use 27 parking spaces on the on-grade parking lot to be designated for exclusive
use by Tenant as shown in the Reciprocal Easement. Tenant shall have the
obligation to keep the parking garage in good condition and repair, at Tenant’s
sole cost, except for the structural portions thereof which shall be maintained
by Landlord at its sole cost. The tenant of the 4988 Building shall have the
obligation to maintain the on-grade parking area at its sole cost. All other
Common Area expenses shall be prorated pursuant to Section 8 of this Lease.
Tenant shall also have the non-exclusive right to use all other portions of the
Common Area as set forth in the Reciprocal Easement attached hereto as
Exhibit B.” Tenant shall have the right to install a generator (properly
screened from view) benches, tables, chairs, umbrellas and other outdoor
amenities, security cameras, and other similar removable equipment and
furnishings in the Common Area provided: (i) all such items are installed by
Tenant in a manner reasonably compatible with the design and quality of the
Project; and (ii) such items do not adversely affect

 



--------------------------------------------------------------------------------



 



or interfere with other tenants in the Project, as reasonably determined by
Landlord. In addition, Tenant shall have the right, at its sole cost, to install
lighting and security devices, including card key access, in the parking garage.
Landlord shall not materially modify the Common Area without prior written
notice to Tenant, and no modifications shall be made to the Common Area which
would materially interfere with Tenant’s business or use of the Premises or
decrease the amount of parking available for the Project. Any modification to
the Common Areas shall be done in a manner which minimizes disruption to Tenant.

3. USE:

     A. Permitted Uses: Tenant shall use the Premises only for the following
purposes and shall not change the use of the Premises without the prior written
consent of Landlord: Office, research and development, marketing, light
manufacturing, ancillary storage and other incidental uses. Tenant shall use
only the number of parking spaces allocated to Tenant under this Lease. All
commercial trucks and delivery vehicles shall (i) be parked at the rear of the
Building, (ii) loaded and unloaded in a manner which does not interfere with the
businesses of other occupants of the Project, and (iii) permitted to remain
within the Project only so long as is reasonably necessary to complete the
loading and unloading. Landlord makes no representation or warranty that any
specific use of the Premises desired by Tenant is permitted pursuant to any
Laws.

     B. Uses Prohibited: Tenant shall not commit or suffer to be committed on
the Premises any waste, nuisance, or other act or thing which may disturb the
quiet enjoyment of any other tenant in or around the Premises, nor allow any
sale by auction or any other use of the Premises for an unlawful purpose. Tenant
shall not (i) damage or overload the electrical, mechanical or plumbing systems
of the Premises, (ii) attach, hang or suspend anything from the ceiling or
columns of the building or set any load on the floor in excess of the load
limits for which such items are designed, or (iii) generate dust, fumes or waste
products which create a fire or health hazard or damage the Premises or any
portion of the Project, including without limitation the soils or ground water
in or around the Project. No materials, supplies, equipment, finished products
or semi-finished products, raw materials or articles of any nature, or any waste
materials, refuse, scrap or debris, shall be stored upon or permitted to remain
on any portion of the Premises outside of the Building (excluding items stored
in permitted storage enclosures designed for such purpose) without Landlord’s
prior approval, which approval may be withheld in its sole discretion.

     C. Advertisements and Signs: Tenant will not place or permit to be placed,
in, upon or about the Premises any signs not approved by the city and other
governing authority having jurisdiction. Subject to the foregoing requirement,
Tenant shall have the right to place two (2) signs mounted on the Building and
one (1) ground mounted monument sign within the Project. The design and
placement of the monument sign shall be subject to the reasonable approval of
Landlord. Any sign placed on the Premises shall be removed by Tenant, at its
sole cost, prior to the Expiration Date or promptly following the earlier
termination of the Lease, and Tenant shall repair, at its sole cost, any damage
or injury to the Premises caused thereby, and if not so removed, then Landlord
may have same so removed at Tenant’s expense.

2



--------------------------------------------------------------------------------



 



     D. Covenants, Conditions and Restrictions: This Lease is subject to the
effect of (i) any easements, mortgages or deeds of trust, ground leases, rights
of way of record and any other matters or documents of record; and (ii) any
zoning laws of the city, county and state where the Building is situated
(collectively referred to herein as “Restrictions”) and Tenant and Landlord will
conform to and will not violate the terms of any such Restrictions.

4. TERM AND RENTAL:

     A. Base Monthly Rent: The term (“Lease Term”) shall be for one hundred
twenty (120) months, commencing on substantial completion of construction as
determined pursuant to Section 5.G (the “Commencement Date”) estimated to occur
on June 1, 2000, and ending one hundred twenty (120) months thereafter,
(“Expiration Date”). In addition to all other sums payable by Tenant under this
Lease, Tenant shall pay as base monthly rent (“Base Monthly Rent”) for the
Premises in an amount determined pursuant to the following schedule:

         
Months 01 — 12:
  $ 323,445.83  
Months 13 — 24:
  $ 333,149.20  
Months 25 — 36:
  $ 343,143.68  
Months 37 — 48:
  $ 353,437.99  
Months 49 — 60:
  $ 364,041.13  
Months 61 — 72:
  $ 374,962.36  
Months 73 — 84:
  $ 386,211.23  
Months 85 — 96:
  $ 397,797.57  
Months 97 -108:
  $ 409,731.49  
Months 109 — 120:
  $ 422,023.44  

Base Monthly Rent shall be due in advance on or before the first day of each
calendar month during the Lease Term. All sums payable by Tenant under this
Lease shall be paid to Landlord in lawful money of the United States of America,
without offset or deduction and without prior notice or demand, at the address
specified in Section 1 of this Lease or at such place or places as may be
designated in writing by Landlord during the Lease Term. Base Monthly Rent for
any period less than a calendar month shall be a pro rata portion of the monthly
installment. Concurrently with Tenant’s execution of this Lease, Tenant shall
pay to Landlord the sum of Three Hundred Twenty Three Thousand Four Hundred
Forty Five and 83/100 ($323,445.83) as prepaid rent for the first month of the
Lease.

     B. Late Charges: Tenant hereby acknowledges that late payment by Tenant to
Landlord of Base Monthly Rent and other sums due hereunder will cause Landlord
to incur costs not contemplated by this Lease, the exact amount of which is
extremely difficult to ascertain. Such costs include but are not limited to:
administrative, processing, accounting, and late charges which may be imposed on
Landlord by the terms of any contract, revolving credit, mortgage, or trust deed
covering the Premises. Accordingly, if any installment of Base Monthly Rent or
other sum due from Tenant shall not be received by Landlord or its designee
within five (5) days after the rent is due, Tenant shall pay to Landlord a late
charge equal to five (5%) percent of such overdue amount, which late charge
shall be due and payable on the same date

3



--------------------------------------------------------------------------------



 



that the overdue amount was due. The foregoing notwithstanding, Landlord agrees
to provide written notice and a 3-day cure period to Tenant no more than once
every 18 months of the Lease Term prior to assessing such late charge. The
parties agree that such late charge represents a fair and reasonable estimate of
the costs Landlord will incur by reason of late payment by Tenant, excluding
interest and attorneys fees and costs. If any rent or other sum due from Tenant
remains delinquent for a period in excess of thirty (30) days then, in addition
to such late charge, Tenant shall pay to Landlord interest on any rent that is
not paid when due at the Agreed Interest Rate specified in Section 19.J
following the date such amount became due until paid. Acceptance by Landlord of
such late charge shall not constitute a waiver of Tenant’s default with respect
to such overdue amount nor prevent Landlord from exercising any of the other
rights and remedies granted hereunder. In the event that a late charge is
payable hereunder, whether or not collected, for three (3) consecutive
installments of Base Monthly Rent, then the Base Monthly Rent shall
automatically become due and payable quarterly in advance, rather than monthly,
notwithstanding any provision of this Lease to the contrary.

     C. Security Deposit: Concurrently with Tenant’s execution of this Lease,
Tenant has deposited with Landlord the sum of Three Hundred Twenty Five Thousand
Dollars ($325,000.00) (“Security “Deposit”). Landlord shall not be deemed a
trustee of the Security Deposit, may use the Security Deposit in business, and
shall not be required to segregate it from its general accounts. Tenant shall
not be entitled to interest on the Security Deposit. If Tenant defaults with
respect to any provisions of the Lease, including but not limited to the
provisions relating to payment of Base Monthly Rent or other charges, Landlord
may, to the extent reasonably necessary to remedy Tenant’s default, use any or
all of the Security Deposit towards payment of the following: (i) Base Monthly
Rent or other charges in default; (ii) any other amount which Landlord may spend
or become obligated to spend by reason of Tenant’s default including, but not
limited to Tenant’s failure to restore or clean the Premises following vacation
thereof. If any portion of the Security Deposit is so used or applied, Tenant
shall, within ten (10) days after written demand from Landlord, deposit cash
with Landlord in an amount sufficient to restore the Security Deposit to its
full original amount, and shall pay to Landlord such other sums as necessary to
reimburse Landlord for any sums paid by Landlord. If Tenant shall monetarily
default after expiration of any applicable cure period more than three (3) times
in any twelve (12) month period, then the Security Deposit shall, within ten
(10) days after demand by Landlord, be increased by Tenant to an amount equal to
three (3) times the Base Monthly Rent. Tenant may not assign or encumber the
Security Deposit without the consent of Landlord. Any attempt to do so shall be
void and shall not be binding on Landlord. The Security Deposit shall be
returned to Tenant within thirty (30) days after the Expiration Date and
surrender of the Premises to Landlord, less any amount deducted in accordance
with this Section, together with Landlord’s written notice itemizing the amounts
and purposes for such deduction. In the event of termination of Landlord’s
interest in this Lease, Landlord may deliver or credit the Security Deposit to
Landlord’s successor in interest in the Premises and thereupon be relieved of
further responsibility with respect to the Security Deposit.

5. CONSTRUCTION:

4



--------------------------------------------------------------------------------



 



     A. Building Shell Construction: Prior to the Commencement Date, Landlord
shall complete construction of shell of the Building and interior core
improvements (“Office Building Shell”) the scope of which improvements are
outlined in the plans and specifications attached as Exhibit “C” (“Office Shell
Plans and Specifications”). Landlord shall be responsible and pay for all costs
and expenses associated with the Office Building Shell. Tenant shall retain the
right to substitute material finishes in the lobby and core areas of the
Building provided (i) Tenant shall be responsible for any cost increases due to
such substitution, and (ii) any delay in Substantial Completion of the Premises
resulting from such substitution shall be deemed a Tenant Delay pursuant to
Section 5.I of this Lease. The Office Building Shell shall be constructed in a
good and workmanlike fashion and in compliance with all codes, laws, rules and
regulations of applicable governmental authority. Landlord shall assign to
Tenant any warranties related to the Office Building Shell which would reduce
Tenant’s maintenance obligations hereunder and shall cooperate with Tenant to
enforce all such warranties. Such warranties shall include the warranty on the
roof membrane Landlord has received from the roofing contractor.

     B. Tenant Improvement Plans: Tenant, at Tenant’s sole cost and expense,
shall retain an interior architect (“Architect”) to prepare plans and outline
specifications to be attached as Exhibit “D” (“Tenant Improvement Plans and
Specifications”) with respect to the construction of the balance of the
improvements to the interior of the premises (“Tenant Improvements”) necessary
for Tenant’s use and occupancy of the Building. Landlord shall cause Tenant
Improvements to be constructed by the Devcon Construction (“General
Contractor”), in accordance with Tenant Improvement Plans and Specifications.
The Tenant Improvement Plans and Specifications shall be completed for all
aspects of the work by (i) February 14, 2000 with all detail necessary for
submittal to the city for issuance of building permits, and (ii) March 6, 2000
with all detail necessary for construction and shall include any information
required by the relevant agencies regarding Tenant’s use of Hazardous Materials
if applicable. The Tenant Improvements shall consist of all items not included
within the scope of the Office Building Shell. All Tenant Improvements shall be
subject to Landlord’s approval, which approval which shall not be unreasonably
withheld, conditioned or delayed. The Tenant Improvement Plans and
Specifications shall provide for a minimum build-out in all areas of the
Premises consisting of: (i) fire sprinklers, (ii) floor coverings, (iii) t-bar
suspended ceiling (iv) distribution of the HVAC system, (v) 2’ x 4’ drop-in
florescent lighting, and (vi) any other work required by the City of Santa Clara
necessary to obtain a Certificate of Occupancy. Tenant shall not have the right
to delay the completion of the foregoing minimum Tenant Improvement build-out.
The Tenant Improvement Plans and Specifications shall be prepared in sufficient
detail to allow the General Contractor to construct the Tenant Improvements. The
Tenant Improvements shall not be removed or altered by Tenant without the prior
written consent of Landlord as provided in Section 7. Tenant shall have the
right to depreciate and claim and collect any investment tax credits in the
Tenant Improvements paid for Tenant. Upon expiration of the Lease Term or any
earlier termination of the Lease, the Tenant Improvements shall become the
property of Landlord and shall remain upon and be surrendered with the Premises,
and title thereto shall automatically vest in Landlord without any payment
therefore.

     Landlord shall use its reasonable best efforts to obtain a building permit
from the City of Santa Clara for the Tenant Improvements as soon as possible
after submittal of the Tenant

5



--------------------------------------------------------------------------------



 



Improvement Plans and Specifications, and thereafter to cause the General
Contractor to Substantially Complete the Tenant Improvements. The Tenant
Improvements shall be deemed substantially complete when: (i) Tenant
Improvements have both been substantially completed in accordance with the
Tenant Improvement Plans and Specifications, as evidenced by the issuance of a
certificate of occupancy or its equivalent by the appropriate governmental
authority, (ii) Tenant’s Architect has certified that the Tenant Improvements
have been completed in accordance with the Tenant Improvement Plans and
Specifications, and Landlord’s Architect has certified to Tenant that the Office
Building Shell and Project have been completed in accordance with the Office
Building Shell Plans and Specifications; and (iii) the Building systems
including, but not limited to, mechanical, electrical and plumbing, are
operational to the extent necessary to service the Premises, and Tenant has use
of substantially all parking spaces called for under this Lease. Installation of
(i) Tenant’s data and phone cabling, (ii) Tenant’s furniture, or (iii) the
exterior landscaping shall not be required in order to deem the Tenant
Improvements Substantially Complete. Landlord agrees to provide Tenant a
Certificate of Occupancy from the City of Santa Clara (or its equivalent) within
sixty (60) days following the Commencement Date.

     C. Pricing: Within ten (10) days after completion of the Tenant
Improvements Plans and Specifications, Landlord shall cause the General
Contractor to submit to Tenant copies of competitive bids (including a schedule
of values for each bid) from at least three (3) subcontractors (at least one of
which such subcontractors may be specified by Tenant, subject to Landlord’s
reasonable approval) for each aspect of the work in excess of Five Thousand and
No/100 Dollars ($5,000.00) related to the Tenant Improvements. The foregoing
notwithstanding, Tenant shall have the right to sole-source to designated
subcontractors (subject to Landlord’s reasonable approval) for specialty rooms,
including the IDF/Server rooms. General Contractor shall not do any
self-performed work over $10,000.00 without first providing Tenant with 3 bids
for comparison purposes. Landlord shall cause the General Contractor to utilize
the low bid in each case unless Tenant approves General Contractor’s use of
another subcontractor, and the cost of the Tenant Improvements shall be based
upon construction expenses equal to (i) the bid amounts as approved by Tenant,
and (ii) the general contractor fee specified in Section 5.H below (“Tenant
Improvement Budget”). Upon Tenant’s written approval of the Tenant Improvement
Budget, which approval shall not be unreasonably withheld or delayed, Landlord
and Tenant shall be deemed to have given their respective approvals of the final
Tenant Improvement Plans and Specifications on which the cost estimate was made,
and Tenant shall cause the General Contractor shall proceed with the
construction of the Tenant Improvements in accordance with the terms of
Section 5.G below. If Tenant does not specifically approve or disapprove the
bids within seven (7) days, Tenant shall be deemed to have approved the bids.

     D. Change Orders: Tenant shall have the right to order changes in the
manner and type of construction of the Tenant Improvements. Upon request and
prior to Tenant’s submitting any binding change order, Landlord shall cause the
General Contractor to promptly provide Tenant with written statements of the
cost to implement, cost breakdown, and the time delay and increased construction
costs associated with any proposed change order, which statements shall be
binding on General Contractor. If no time delay or increased construction cost
amount is

6



--------------------------------------------------------------------------------



 



noted on the written statement, the parties agree that there shall be no
adjustment to the construction cost or the Commencement Date associated with
such change order. If ordered by Tenant, Landlord shall cause the General
Contractor shall implement such change order and the cost of constructing the
Tenant Improvements shall be increased or decreased in accordance with the cost
statement previously delivered by General Contractor to Tenant for any such
change order. The fee charged by General Contractor in addition to any such
change order shall be consistent with Section 5.H below.

     E. Letter of Credit to Secure Tenant Improvement Construction: Within five
(5) days following the Effective Date, Tenant shall deposit with Landlord a
letter of credit (“Letter of Credit”) in an amount of Three Million Five Hundred
Thousand Dollars ($3,500,000.00), to secure Tenant’s obligation to complete
Tenant Improvements pursuant to this Lease. The Letter of Credit shall
thereafter be promptly reduced upon presentation to Landlord of evidence
reasonably satisfactory to Landlord that a percentage of the Tenant Improvements
equal to the requested reduction has been satisfactorily completed and paid for
including partial lien waivers and architects’ certificates. Upon Landlord’s
receipt of reasonably satisfactory evidence that the Tenant Improvements have
been completed free of liens and that Tenant has fully paid for the cost of all
of Tenant Improvements, the Letter of Credit shall be cancelled and returned to
Tenant by Landlord. Landlord shall be entitled to draw against the full amount
of the Letter of Credit at any time provided only that Landlord certifies to the
issuer of the Letter of Credit that Tenant has failed to make a payment for
Tenant Improvement costs as provided in 5.D (unless Tenant disputes an amount
due in which event Tenant shall be entitled to withhold the amount so disputed),
that Tenant has failed to timely renew or extend the Letter of Credit as
required by this paragraph, or that Tenant has failed to amend the Letter of
Credit or obtain a new Letter of Credit as required by this paragraph. Tenant
shall keep the Letter of Credit in effect at all times prior to payment in full
for the Tenant Improvements. At least sixty (60) days prior to expiration of any
Letter of Credit, the term thereof shall be renewed or extended for a period
that extends until Tenant has paid in full for the Tenant Improvements. Tenant’s
failure to so renew or extend the Letter of Credit shall be a material default
of this Lease by Tenant entitling Landlord to draw down on the entire amount of
the Letter of Credit. Any amounts drawn on the Letter of Credit shall be used to
pay for the cost of the Tenant Improvements. In the event the Letter of Credit
is drawn by Landlord, and the proceeds used to pay for the completion of the
Tenant Improvements, then promptly following Landlord’s completion of the Tenant
Improvements Landlord shall refund to Tenant any excess proceeds from the Letter
of Credit.

     F. Tenant Improvement Costs: The cost of Tenant Improvements shall consist
of only the following to the extent actually incurred by General Contractor in
connection with the construction of Tenant Improvements: construction costs, all
permit fees, all fees associated with Tenant’s Architect, engineers and
consultants, construction taxes or other costs imposed by governmental
authorities related to the Tenant Improvements, and the General Contractor
overhead as described in Section 5.H below. During the course of construction of
Tenant Improvements, Landlord shall cause the General Contractor to deliver to
Tenant not more than once each calendar month a written request for payment
(“Progress Invoice”) which shall include and be accompanied by General
Contractor’s certified statements setting forth the amount

7



--------------------------------------------------------------------------------



 



requested, certifying the percentage of completion of each item for which
reimbursement is requested. Tenant shall have a right of reasonable review and
approval of the Progress Invoice. Tenant shall pay directly to the General
Contractor the amount due pursuant to the Progress Invoice, within fifteen
(15) days after Tenant’s receipt of the above items. All costs for Tenant
Improvements shall be fully documented to and verified by Tenant.

     G. Force Majeure: Any prevention, delay or stoppage due to strikes,
lockouts, inclement weather, labor disputes, inability to obtain labor,
materials, fuel or reasonable substitutes therefor, governmental restrictions,
regulations, controls, civil commotion, fire or other act of God, and another
causes beyond the reasonable control of Landlord (except financial inability)
shall extend the dates contained in this Section 5 by a period equal to the
period of any said prevention, delay or stoppage; provided, however, that in the
event of any such prevention, delay or stoppage, Landlord shall notify Tenant in
writing within five (5) business days of Landlord’s discovery of such. If
Landlord fails to do so, Landlord may not claim that any such delay extends the
date for Substantial Completion. If Landlord cannot obtain building permits or
Substantially Complete construction by the dates set forth herein, this Lease
shall not be void or voidable nor shall Landlord be liable for any loss or
damage resulting therefrom.

     In the event Landlord has failed to achieve Substantial Completion of the
Premises by August 1, 2000 (as such date is extended by Tenant Delays), Tenant
shall have the right to terminate the involvement of Landlord and the General
Contractor in the construction process by providing Landlord written notice of
such election. Tenant shall thereafter be entitled to complete construction
using a general contractor and/or construction manager of selected by Tenant. In
such event, Tenant shall be entitled to deduct from the Base Monthly Rent
initially payable hereunder any Tenant Improvement costs incurred by Tenant in
excess of the Tenant Improvement Budget approved by Tenant pursuant to
Section 5.C as a result of Landlord’s failure to achieve Substantial Completion.

     H. General Contractor Overhead & Profit: As compensation to General
Contractor for its services related to construction of the Building Shell and
Tenant Improvements, General Contractor shall receive a fee of six percent
(6.0%) of the cost of construction to cover all of the following: construction
supervision and administration, temporary on-site facilities, home office
administration, supervision, project executive, general superintendent, general
overhead, office supplies, accounting services, computer charges, telephone
expenses, fax office/job site, data processing, secretarial services, mail,
express mail, insurance, City licenses, project manager, estimator, project
engineer, scheduling, reconstruction services, superintendent, general labor,
daily clean-up and final clean-up, protection of work, petty cash, safety
enforcement and safety signage, small tools, first aid facilities, general field
coordination, project field office, Tenant vendor coordination, blueprinting,
job trailer, temporary structures, utilities, and coordination and construction
profit. Except as provided therein, Landlord or General Contractor shall not
receive any other fee or payment from Tenant in connection with General
Contractor’s services.

     I. Tenant Delays: A “Tenant Delay” shall mean any delay in Substantial
Completion of the Building as a result of any of the following: (i) Tenant’s
failure to complete or

8



--------------------------------------------------------------------------------



 



approve the Tenant Improvement Plans by the dates set forth in Section 5.B,
(ii) Tenant’s failure to approve the bids for construction by the dates set
forth in Section 5.C, (iii) changes to the plans requested by Tenant which delay
the progress of the work, (iv) Tenant’s request for materials components, or
finishes which are not available in a commercially reasonable time given the
target Commencement Date, (v) Tenant’s failure to make a progress payment for
Tenant Improvement costs as provided in Section 5.F, (vi) Tenant’s request for
more than one (1) rebidding of the cost of all or a portion of the work, and
(vii) any errors or omissions in the Tenant Improvement Plans provided by
Tenant’s architect. In the event Landlord believes Tenant is causing a Tenant
Delay, Landlord shall notify Tenant in writing, state the action or inaction
that it believes is causing the Tenant Delay, and state the date from which a
Tenant Delay is being calculated. Claim of Tenant Delay shall be made within
five (5) days after Landlord’s discovery of the occurrence of the event giving
rise to such claim. Tenant shall have the right to expedite work, at its sole
cost, to minimize the effect of any Tenant Delays, to the extent it is
practicable to do so. No Tenant Delay shall advance the Commencement Date to a
date before the estimated Commencement Date of June 1, 2000. Notwithstanding
anything to the contrary set forth in this Lease, and regardless of the actual
date the Premises are Substantially Complete, the Commencement Date shall be
deemed to be the date the Commencement Date would have occurred if no Tenant
Delay had occurred as reasonable determined by Landlord. In addition, if a
Tenant Delay results in an increase in the cost of the labor or materials,
Tenant shall pay the cost of such increases.

     J. Insurance: Landlord shall cause the General Contractor to procure (as a
cost of the Building Shell) a “Broad Form” liability insurance policy in the
amount of Three Million Dollars ($3,000,000.00). Landlord shall also procure (as
a cost of the Building Shell) builder’s risk insurance for the full replacement
cost of the Building Shell and Tenant Improvements while the Building and Tenant
Improvements are under construction, up until the date that the casualty
insurance policy described in Section 9 is in full force and effect.

     K. Punch List & Warranty: After the Building Shell and Tenant Improvements
are Substantially Complete, Landlord shall cause the General Contractor to
immediately correct any construction defect or other “punch list” item which
Tenant brings to General Contractor’s attention. All such work shall be
performed so as to reasonably minimize the interruption to Tenant and its
activities on the Premises. General Contractor shall provide a standard
contractor’s warranty with respect to the Building Shell and the Tenant
Improvements for one (1) year from the Commencement Date. Such warranty shall
exclude routine maintenance, damage caused by Tenant’s negligence or misuse, and
acts of God.

     Landlord shall warrant the Office Building Shell and Tenant Improvements
against defects in workmanship or materials, including, but not limited to, HVAC
systems, electrical system and devices, plumbing system and devices (but
excluding Tenant Improvements performed by subcontractors sole-sourced pursuant
to Section 5.C above), for one (1) year from the Commencement Date. Such
warranty shall exclude (i) routine maintenance, (ii) damage caused by the
negligence or misuse by Tenant, and (iii) acts of God.

9



--------------------------------------------------------------------------------



 



     L. Other Work by Tenant: All work not described in the Shell Plans and
Specifications or Tenant Improvement Plans and Specifications, such as
furniture, telephone equipment, telephone wiring and office equipment work,
shall be furnished and installed by Tenant at Tenant’s cost. Prior to
Substantial Completion, Tenant shall be obligated to (i) provide active phone
lines to any elevators, and (ii) contract with a firm to monitor the fire
system. When the construction of the Tenant Improvements has proceeded to the
point where Tenant’s work of installing its fixtures and equipment in the
Premises can be commenced, General Contractor shall notify Tenant and shall
permit Tenant and its authorized representatives and contractors access to the
Premises before the Commencement Date for the purpose of installing Tenant’s
trade fixtures and equipment. Any such installation work by Tenant or its
authorized representatives and contractor shall be undertaken upon the following
conditions: (i) the entry into the Premises by Tenant or its representatives or
contractors shall not interfere with or delay General Contractor’s work,
(ii) the entry into the Premises by Tenant or its representatives or contractors
shall be under all the terms and conditions of the Lease except for payment of
Base Monthly Rent and other expenses due under the Lease, and (iii) any
contractor used by Tenant in connection with such entry shall not interfere with
the ability of the General Contractor to complete construction using union
labor.

6. ACCEPTANCE OF POSSESSION AND COVENANTS TO SURRENDER:

     A. Delivery and Acceptance: On the Commencement Date, Landlord shall
deliver and Tenant shall accept possession of the Premises and enter into
occupancy of the Premises on the Commencement Date. Tenant acknowledges that it
has had an opportunity to conduct, and has conducted, such inspections of the
Premises as it deems necessary to evaluate its condition. Except as otherwise
specifically provided herein, Tenant agrees to accept possession of the Premises
in its then existing condition, subject to all Restrictions and without
representation or warranty by Landlord except as provided in this Lease.
Tenant’s taking possession of any part of the Premises shall be deemed to be an
acceptance of any work of improvement done by Landlord in such part as complete
and in accordance with the terms of this Lease except for “Punch List” type
items of which Tenant has given Landlord written notice prior to the time Tenant
takes possession, subject to: (i) any claims with respect to latent defects,
(ii) the warranties from Landlord contained in this Lease, (iii) Landlord’s
obligations to correct construction defects, and (iv) any failure of the
Premises to comply with laws in effect as of the date of completion. At the time
Landlord delivers possession of the Premises to Tenant, Landlord and Tenant
shall together execute an acceptance agreement. Landlord shall have no
obligation to deliver possession, nor shall Tenant be entitled to take
occupancy, of the Premises until such acceptance agreement has been executed,
and Tenant’s obligation to pay Base Monthly Rent and Additional Rent shall not
be excused or delayed because of Tenant’s failure to execute such acceptance
agreement. Within sixty (60) days after the Commencement Date, Tenant agrees to
be in occupancy of at least fifty percent (50%) of the rentable square footage
of the Premises.

     B. Condition Upon Surrender: Tenant further agrees on the Expiration Date
or on the sooner termination of this Lease, to surrender the Premises to
Landlord in good condition and repair, normal wear and tear, casualty damage and
maintenance otherwise the responsibility of Landlord pursuant to this Lease
excepted. In this regard, “normal wear and tear” shall be

10



--------------------------------------------------------------------------------



 



construed to mean wear and tear caused to the Premises by the natural aging
process which occurs in spite of prudent application of the best commercially
reasonable standards for maintenance, repair replacement, and janitorial
practices, and does not include items of neglected or deferred maintenance. In
any event, Tenant shall cause the following to be done prior to the Expiration
Date or sooner termination of this Lease: (i) all interior walls shall be
cleaned, patched, and otherwise made paint-ready, (ii) all tiled floors shall
.be cleaned and waxed, (iii) all carpets shall be cleaned and shampooed,
(iv) all broken, marred, stained or nonconforming acoustical ceiling tiles shall
be replaced, (v) all cabling placed above the ceiling by Tenant or Tenant’s
contractors shall be removed, (vi) all windows shall be washed; (vii) the HVAC
system shall be serviced by a reputable and licensed service firm and left in
“good operating condition and repair” as so certified by such firm, (viii) the
plumbing and electrical systems and lighting shall be placed in good order and
repair (including replacement of any burned out, discolored or broken light
bulbs, ballasts, or lenses. On or before the Expiration Date or sooner
termination of this Lease, Tenant shall remove all its personal property and
trade fixtures from the Premises. All property and fixtures not so removed shall
be deemed as abandoned by Tenant. At the expiration of the Lease Term, Landlord
shall not have the right to require that Tenant remove from the Premises any of
the Tenant Improvements or any Alterations made with Landlord’s consent unless
Landlord, at the time of granting such consent, indicates that the subject
Alteration must be removed upon the expiration of the Lease Term. With respect
to Permitted Alterations as defined in Section 7A. below, Tenant shall ascertain
from Landlord within ninety (90) days before the Expiration Date whether
Landlord desires to have any such Permitted Alterations removed. If Landlord
shall so desire, Tenant shall, at Tenant’s sole cost and expense, remove such
Alterations and Permitted Alterations as Landlord requires and shall repair any
damage to the Building which results from Tenant’s removal of any Alterations,
Permitted Alterations and any improvements and/or Tenant’s equipment, fixtures,
and component and shall repair and restore said Premises or such parts thereof
before the Expiration Date. Such repair and restoration shall include causing
the Premises to be brought into compliance with all applicable building codes
and laws in effect at the time of the removal to the extent such compliance is
necessitated by the repair and restoration work.

     C. Failure to Surrender: If the Premises are not surrendered at the
Expiration Date or sooner termination of this Lease in the condition required by
this Section 6, Tenant shall be deemed in a holdover tenancy pursuant to this
Section 6.C and Tenant shall indemnify, defend, and hold Landlord harmless
against loss or liability resulting from delay by Tenant in so surrendering the
Premises including, without limitation, any claims made by any succeeding tenant
founded on such delay and costs incurred by Landlord in returning the Premises
to the required condition, plus interest at the Agreed Interest Rate provided,
however, that Landlord shall be required to give Tenant at least thirty
(30) days’ advance notice of any potential loss or liability resulting from such
delay. Any holding over after the termination or Expiration Date with Landlord’s
express written consent, shall be construed as month-to-month tenancy,
terminable on thirty (30) days written notice from either party, and Tenant
shall pay as Base Monthly Rent to Landlord a rate equal to one hundred twenty
five percent (125%) of the Base Monthly Rent due in the month preceding the
termination or Expiration Date, plus all other amounts payable by Tenant under
this Lease. Any holding over shall otherwise be on the terms

11



--------------------------------------------------------------------------------



 



and conditions herein specified, except those provisions relating to the Lease
Term and any options to extend or renew, which provisions shall be of no further
force and effect following the expiration of the applicable exercise period. If
Tenant remains in possession of the Premises after the Expiration Date or sooner
termination of this Lease without Landlord’s consent, Tenant’s continued
possession shall be on the basis of a tenancy at sufferance and Tenant shall pay
as rent during the holdover period an amount equal to one hundred fifty percent
(150%) of the Base Monthly Rent due in the month preceding the termination or
Expiration Date, plus all other amounts payable by Tenant under this Lease. This
provision shall survive the termination or expiration of the Lease.

7. ALTERATIONS AND ADDITIONS:

     A. Tenant’s Alterations: Tenant shall not make, or suffer to be made, any
alteration or addition to the Premises (“Alterations”), or any part thereof,
without obtaining Landlord’s prior written consent, which consent shall not be
unreasonably withheld, and delivering to Landlord the proposed architectural and
structural plans for all such Alterations at least fifteen (15) days prior to
the start of construction. If such Alterations affect the structure of the
Building, Tenant additionally agrees to reimburse Landlord its reasonable
out-of-pocket costs incurred in reviewing Tenant’s plans. After obtaining
Landlord’s consent, which consent shall state whether or not Landlord will
require Tenant to remove such Alteration at the expiration or earlier
termination of this Lease, Tenant shall not proceed to make such Alterations
until Tenant has obtained all required governmental approvals and permits, and
provides Landlord reasonable security, in form reasonably approved by Landlord,
to protect Landlord against mechanics’ lien claims. Tenant agrees to provide
Landlord (i) written notice of the anticipated and actual start-date of the
work, (ii) a complete set of half-size (15” X 21”) vellum as-built drawings, and
(iii) a certificate of occupancy for the work upon completion of the
Alterations. All Alterations shall be constructed in compliance with all
applicable building codes and laws including, without limitation, the Americans
with Disabilities Act of 1990 as amended from time to time. During the Lease
Term, the Alterations shall be the property of the Tenant and Tenant shall be
entitled to all tax benefits associated therewith. Upon the Expiration Date, all
Alterations, except movable furniture and trade fixtures, shall become a part of
the realty and belong to Landlord but shall nevertheless be subject to removal
by Tenant as provided in Section 6 above. Alterations which are not deemed as
trade fixtures include heating, lighting, electrical systems, air conditioning,
walls, carpeting, or any other installation which has become an integral part of
the Premises. All Alterations shall be maintained, replaced or repaired by
Tenant at its sole cost and expense. Notwithstanding the foregoing, Tenant shall
be entitled without obtaining Landlord’s consent, to make Alterations which do
not affect the structure of the Building or which do not cost more than Fifty
Thousand Dollars ($50,000.00) per Alteration (“Permitted Alterations”);
provided, however, that Tenant shall still be required to comply with all other
provisions of this paragraph.

     B. Free From Liens: Tenant shall keep the Premises free from all liens
arising out of work performed, materials furnished, or obligations incurred by
Tenant or claimed to have been performed for Tenant. In the event Tenant fails
to discharge any such lien within twenty (20) days after receiving notice of the
filing, Landlord shall be entitled to discharge the lien at

12



--------------------------------------------------------------------------------



 



Tenant’s expense and all resulting costs incurred by Landlord, including
reasonable attorney’s fees shall be due from Tenant as additional rent.

     C. Compliance With Governmental Regulations: The term Laws or Governmental
Regulations shall include all federal, state, county, city or governmental
agency laws, statutes, ordinances, standards, rules, requirements, or orders now
in force or hereafter enacted, promulgated, or issued. The term also includes
government measures regulating or enforcing public access, traffic mitigation,
occupational, health, or safety standards for employers, employees, landlords,
or tenants. Tenant, at Tenant’s sole expense shall make all repairs,
replacements, alterations, or improvements needed to comply with all
Governmental Regulations, except as specifically provided otherwise in this
Lease.

All costs associated with compliance shall be borne by Tenant if the requirement
for compliance is triggered by: (i) Tenant’s specific use or change of use of
the Premises; or (ii) Tenant’s construction or installation of any Alterations
or trade fixtures. If a capital improvement or replacement to the Premises is
required pursuant to this Section 7.C. for any other reason, then within fifteen
(15) business days after Tenant delivers evidence reasonably satisfactory to
Landlord substantiating Tenant’s payment of such capital improvement, Landlord
shall reimburse Tenant for the cost of the improvement or replacement less that
portion of the cost equal to the product of such total cost multiplied by a
fraction, the numerator of which is the number of years remaining in the Lease
Term, the denominator of which is the useful life (in years) of the capital
improvement, as reasonably determined by Landlord in accordance with generally
accepted accounting principles. If the capital improvement is made during the
initial Lease Term, Tenant’s share shall initially be based on the initial Lease
Term and if Tenant thereafter exercises its Option pursuant to Section 18 below,
then upon the commencement of the Option Term, an adjustment shall be made so
that during the Option Term Tenant shall pay its share determined by multiplying
the cost of the capital improvement by a fraction, the numerator of which is the
sum of the Lease Term remaining at the time the capital expenditure was made and
the Option Term and the denominator of which is the useful life of the capital
improvement. The judgment of any court of competent jurisdiction or the
admission of Tenant in any action or proceeding against Tenant (whether Landlord
be a party thereto or not) that Tenant has violated any such law, regulation or
other requirement in its use of the Premises shall be conclusive of that fact as
between Landlord and Tenant.

8. MAINTENANCE OF PREMISES:

     A. Landlord’s Obligations: Landlord at its sole cost and expense, shall
maintain in good condition, order, and repair, and replace as and when
necessary, all structural portions of the Building, including, without
limitation, the foundation, floor slabs, load bearing walls, below-ground
plumbing and sewage facilities, columns and roof structure of the Building
Shell, and the structural elements of the adjacent parking structure.

     B. Tenant’s Obligations: Tenant shall clean, maintain, repair and replace
when necessary the Premises and every part thereof through regular inspections
and servicing, including but not limited to: (i) all above-the-foundation
plumbing and sewage facilities, (ii) all

13



--------------------------------------------------------------------------------



 



heating ventilating and air conditioning facilities and equipment, (iii) all
fixtures, interior walls floors, carpets and ceilings, (iv) all windows, door
entrances, plate glass and glazing systems including caulking, and skylights,
(v) all electrical facilities and equipment, (vi) all automatic fire
extinguisher equipment, (vii) the parking lot and all underground utility
facilities servicing the Premises, (viii) all elevator equipment, (ix) the roof
membrane system (subject to the provisions of Section 8.G. below), and (x) all
waterscape, landscaping and shrubbery. All wall surfaces and floor tile are to
be maintained in an as good a condition as when Tenant took possession free of
holes, gouges, or defacements. With respect to items (ii), (viii) and
(ix) above, Tenant shall provide Landlord a copy of a service contract between
Tenant and a licensed service contractor providing for periodic maintenance of
all such systems or equipment in conformance with the manufacturer’s
recommendations. Tenant shall provide Landlord a copy of such preventive
maintenance contracts and paid invoices for the recommended work if requested by
Landlord. The foregoing notwithstanding, Tenant shall have no responsibility to
perform any repair, maintenance or improvement: (i) occasioned by fire, acts of
God or other casualty, whether or not covered by insurance, or by the exercise
of the power of eminent domain, (ii) required as a consequence of any violation
of laws or construction defect in the Premises existing as of the Commencement
Date, or (iii) for which Landlord has a right of reimbursement from others.

     C. Landlord and Tenant’s Obligations Regarding Reimbursable Operating
Costs: In addition to the direct payment by Tenant of expenses as provided in
Sections 8.B, 9, 10 and 11 of this Lease, Tenant agrees to reimburse Landlord
for Tenant’s Allocable Share (as defined in Section 8.E below) of Reimbursable
Operating Costs (as defined in Section 8.D below) resulting from Landlord
payment of expenses related to the Building or Project which are not otherwise
paid by Tenant directly. Tenant agrees to pay its Allocable Share of the
Reimbursable Operating Costs as additional rental within thirty (30) days of
written invoice from Landlord.

     D. Reimbursable Operating Costs: For purposes of calculating Tenant’s
Allocable Share of Building and Project Costs, the term “Reimbursable Operating
Costs” is defined as all costs and expenses of the nature hereinafter described
which are incurred by Landlord in connection with ownership and operation of the
Building or the Project in which the Premises are located, together with such
additional facilities as may be determined by Landlord to be reasonably
desirable or necessary to the ownership and operation of the Building and/or
Project. All costs and expenses shall be determined in accordance with generally
accepted accounting principles which shall be consistently applied (with
accruals appropriate to Landlord’s business), including but not limited to the
following: (i) common area utilities, including water, power, telephone,
heating, lighting, air conditioning, ventilating, and Building utilities to the
extent not separately metered; (ii) common area maintenance and service
agreements for the Building and/or Project and the equipment therein, including
without limitation, common area janitorial services, alarm and security
services, exterior window cleaning, and maintenance of the sidewalks,
landscaping, waterscape, roof membrane, parking areas, driveways, service areas,
mechanical rooms, elevators, and the building exterior; (iii) insurance premiums
and costs, including without limitation, the premiums and cost of fire, casualty
and liability coverage and rental abatement and earthquake (as limited in
Section 9.B below) insurance applicable to the Building or Project;
(iv) repairs, replacements and general maintenance (excluding repairs and

14



--------------------------------------------------------------------------------



 



general maintenance paid by proceeds of insurance or by Tenant or other third
parties, and repairs or alterations attributable solely to tenants of the
Building or Project other than Tenant); and (v) all real estate taxes and
assessment installments or other impositions or charges which may be levied on
the Building or Project, upon the occupancy of the Building or Project and
including any substitute or additional charges which may be imposed during, or
applicable to the Lease Term including real estate tax increases due to a sale,
transfer or other change of ownership of the Building or Project, as such taxes
are levied or appear on the City and County tax bills and assessment rolls.
Landlord shall have no obligation to provide guard services or other security
measures for the benefit of the Project. Tenant assumes all responsibility for
the protection of Tenant and Tenant’s Agents from acts of third parties;
provided, however, that nothing contained herein shall prevent Landlord, at its
sole option, from providing security measures for the Project. This is a “Net”
Lease, meaning that Base Monthly Rent is paid to Landlord absolutely net of all
costs and expenses except as otherwise specifically set forth in this Lease. The
provision for payment of Reimbursable Operating Costs by means of periodic
payment of Tenant’s Allocable Share of Building and/or Project Costs is intended
to pass on to Tenant and reimburse Landlord for all costs of operating and
managing the Building and/or Project. Notwithstanding anything to the contrary
contained in this Lease, Reimbursable Operating Costs shall not include any of
the items set forth in Exhibit “G” attached hereto.

     E. Tenant’s Allocable Share: For purposes of prorating Reimbursable
Operating Costs which Tenant shall pay, Tenant’s Allocable Share of Reimbursable
Operating Costs shall be computed by multiplying the Reimbursable Operating
Costs by a fraction, the numerator of which is the rentable square footage of
the Premises and the denominator of which is either the total rentable square
footage of the Building if the service or cost is allocable only to the
Building, or the total square footage of the Project if the service or cost is
allocable to the entire Project. Tenant’s obligation to share in Reimbursable
Operating Costs shall be adjusted to reflect the Lease Commencement and
Expiration dates and is subject to recalculation in the event of expansion of
the Building or Project.

     F. Waiver of Liability: Failure by Landlord to perform any defined
services, or any cessation thereof, when such failure is caused by accident,
breakage, repairs, strikes, lockout or other labor disturbances or labor
disputes of any character or by any other cause, similar or dissimilar, unless
due to the gross negligence or willful misconduct of Landlord, shall not render
Landlord liable to Tenant in any respect, including damages to either person or
property, nor be construed as an eviction of Tenant, nor cause an abatement of
rent, nor relieve Tenant from fulfillment of any covenant or agreement hereof.
Should any equipment or machinery utilized in supplying the services listed
herein break down or for any cause cease to function properly, upon receipt of
written notice from Tenant of any deficiency or failure of any services,
Landlord shall use reasonable diligence to repair the same promptly, but Tenant
shall have no right to terminate this Lease and shall have no claim for rebate
of rent or damages on account of any interruptions in service occasioned thereby
or resulting therefrom. Tenant waives the provisions of California Civil Code
Sections 1941 and 1942 concerning the Landlord’s obligation of tenantability and
Tenant’s right to make repairs and deduct the cost of such repairs from the
rent. Landlord shall not be liable for a loss of or injury to person or
property, however occurring, through or in connection with or incidental to
furnishing, or its failure to furnish, any of the foregoing.

15



--------------------------------------------------------------------------------



 



     G. Replacements: If as a part of Tenant’s fulfillment of its obligations
under Section 8.B above, Tenant is required to (i) replace the roof membrane on
the Building, or (ii) replace any portion of the Office Building Shell or Common
Area which costs in excess of Fifty Thousand Dollars ($50,000.00) and such
replacement occurs in the last two (2) years of the Lease Term, then Landlord
shall, within ten (10) days following receipt of written invoices and supporting
documentation evidencing the reasonable costs incurred by Tenant in making such
replacement, reimburse Tenant for the entire cost of the replacement less that
portion of the cost equal to the product of such total cost multiplied by a
fraction, the numerator of which is the number of years remaining in the Lease
Term, and the denominator of which is the useful life (in years) of the
replacement. If the replacement occurs during the initial Lease Term, Tenant’s
share shall initially be based on the initial Lease Term and if Tenant
thereafter exercises its Option pursuant to Section 18 below, then upon the
commencement of the Option Term, an adjustment shall be made so that during the
Option Term Tenant shall pay its additional share determined by multiplying the
cost of the replacement by a fraction, the numerator of which is the sum of the
Lease Term remaining at the time of the replacement and the Option Term and the
denominator of which is the useful life of the replacement.

9. HAZARD INSURANCE:

     A. Tenant’s Use: Tenant shall not use or permit the Premises, or any part
thereof, to be used for any purpose other than that for which the Premises are
hereby leased; and no use of the Premises shall be made or permitted, nor acts
done, which will cause an increase in premiums or a cancellation of any
insurance policy covering the Premises or any part thereof, nor shall Tenant
sell or permit to be sold, kept, or used in or about the Premises, any article
prohibited by the standard form of fire insurance policies. Tenant shall, at its
sole cost, comply with all requirements of any insurance company or organization
necessary for the maintenance of reasonable fire and public liability insurance
covering the Premises and appurtenances.

     B. Landlord’s Insurance: Landlord agrees to purchase and keep in force
fire, extended coverage and rental loss (such rental loss covering a 12 month
period) insurance in an amount equal to the replacement cost of the Building
(not including any Tenant Improvements or Alterations paid for by Tenant) as
determined by Landlord’s insurance company’s appraisers. Landlord agrees to
obtain earthquake insurance subject to the terms hereof if available, but only
to the extent the cost thereof does not exceed five cents ($.05) per square foot
of the Premises per month, compounded each year during the Lease term at three
percent (3%). If the premium due for such insurance exceeds the foregoing
amount, Landlord can elect to continue such insurance and pay the excess portion
of the premium or to terminate earthquake coverage upon ten (10) days’ prior
written notice to Tenant, unless Tenant notifies Landlord in writing within such
ten (10) day period that Tenant will pay the entire cost of the insurance
premium due for that year. The parties shall review the earthquake coverage and
premiums due annually during the Lease term in accordance with the foregoing.
Landlord shall be responsible for paying the deductible under the earthquake
insurance carried by Landlord pursuant to the terms hereof and the deductible
payable in the event of an earthquake shall not be subject to reimbursement by
Tenant. Additionally, Landlord may maintain a policy of commercial general
liability insurance insuring Landlord (and such others designated by Landlord)
against liability for personal injury,

16



--------------------------------------------------------------------------------



 



bodily injury, death and damage to property occurring or resulting from an
occurrence in, on or about the Premises or Project in an amount as Landlord
determines is reasonably necessary for its protection. Tenant agrees to pay
Landlord as additional rent, on demand, the full cost of said insurance as
evidenced by insurance billings to Landlord, and in the event of damage covered
by said insurance, the amount of any deductible under such policy. Payment shall
be due to Landlord within thirty (30) days after written invoice to Tenant. It
is understood and agreed that Tenant’s obligation under this Section will be
prorated to reflect the Lease Commencement and Expiration Dates.

     C. Tenant’s Insurance: Tenant agrees, at its sole cost, to insure its
personal property, Tenant Improvements (for which it has paid from sources other
than the Work Allowance), and Alterations for their full replacement value
(without depreciation) and to obtain worker’s compensation and public liability
and property damage insurance for occurrences within the Premises with a
combined single limit of not less than Five Million Dollars ($5,000,000.00).
Tenant’s liability insurance shall be primary insurance containing a
cross-liability endorsement, and shall provide coverage on an “occurrence”
rather than on a “claims made” basis. Tenant shall name Landlord and Landlord’s
lender as an additional insured and shall deliver a copy of the policies and
renewal certificates to Landlord. All such policies shall provide for thirty
(30) days’ prior written notice to Landlord of any cancellation, termination, or
reduction in coverage.

     D. Waiver: Landlord and Tenant hereby waive all rights each may have
against the other on account of any loss or damage sustained by Landlord or
Tenant, as the case may be, or to the Premises or its contents, which may arise
from any risk covered by their respective insurance policies (or which would
have been covered had such insurance policies been maintained in accordance with
this Lease) as set forth above. The Parties shall use their reasonable efforts
to obtain from their respective insurance companies a waiver of any right of
subrogation which said insurance company may have against Landlord or Tenant, as
the case may be.

10. TAXES: Tenant shall be liable for and shall pay as additional rental, prior
to delinquency, the following: (i) all taxes and assessments levied against
Tenant’s personal property and trade or business fixtures; (ii) all real estate
taxes and assessment installments or other impositions or charges which may be
levied on the Premises or upon the occupancy of the Premises, including any
substitute or additional charges which may be imposed applicable to the Lease
Term; and (iii) real estate tax increases due to an increase in assessed value
resulting from a sale, transfer or other change of ownership of the Premises as
it appears on the City and County tax bills during the Lease Term. Tenant’s
obligation under this Section shall be prorated to reflect the Lease
Commencement and Expiration Dates. If, at any time during the Lease Term a tax,
excise on rents, business license tax or any other tax, however described, is
levied or assessed against Landlord as a substitute or addition, in whole or in
part, for taxes assessed or imposed on land or Buildings, Tenant shall pay and
discharge its pro rata share of such tax or excise on rents or other tax before
it becomes delinquent; except that this provision is not intended to cover net
income taxes, inheritance, gift or estate tax imposed upon Landlord. In the
event that a tax is placed, levied, or assessed against Landlord and the taxing
authority takes the

17



--------------------------------------------------------------------------------



 



position that Tenant cannot pay and discharge its pro rata share of such tax on
behalf of Landlord, then at Landlord’s sole election, Landlord may increase the
Base Monthly Rent by the exact amount of such tax and Tenant shall pay such
increase. If by virtue of any application or proceeding brought by Landlord,
there results a reduction in the assessed value of the Premises during the Lease
Term, Tenant agrees to pay Landlord a fee consistent with the fees charged by a
third party appeal firm for such services. Tenant at its cost shall have the
right, at any time, to seek a reduction in the assessed valuation of the
Premises or to contest any real property taxes that are to be paid by Tenant.
Landlord shall not be required to join in any such proceeding or contest unless
the provisions of any law require that the proceeding or contest be brought by
or in the name of the owner of the Premises. In such event, Landlord shall join
in the proceeding or contest or permit it to be brought in Landlord’s name,
provided that Landlord is not required to bear any cost in connection therewith.

11. UTILITIES: Tenant shall pay directly to the providing utility all water,
gas, electric, telephone, and other utilities supplied to the Premises. Landlord
shall not be liable for loss of or injury to person or property, however
occurring (unless due to the gross negligence or willful misconduct of
Landlord), through or in connection with or incidental to furnishing or the
utility company’s failure to furnish utilities to the Premises, and in such
event Tenant shall not be entitled to abatement or reduction of any portion of
Base Monthly Rent or any other amount payable under this Lease. Notwithstanding
the foregoing, if utility services to the Premises are interrupted for a period
of thirty (30) continuous business days through no fault of Tenant, then Tenant
shall be entitled to an abatement of rent to the extent of the interference with
Tenant’s use of the Premises occasioned thereby beginning on the expiration of
such thirty (30) day period.

12. TOXIC WASTE AND ENVIRONMENTAL DAMAGE:

     A. Tenant’s Responsibility: Without the prior written consent of Landlord,
Tenant or Tenant’s agents, employees, contractors and invitees (“Tenant’s
Agents”) shall not bring, use, or permit upon the Premises, or generate, create,
release, emit, or dispose (nor permit any of the same) from the Premises any
chemicals, toxic or hazardous gaseous, liquid or solid materials or waste,
including without limitation, material or substance having characteristics of
ignitability, corrosivity, reactivity, or toxicity or substances or materials
which are listed on any of the Environmental Protection Agency’s lists of
hazardous wastes or which are identified in Division 22 Title 26 of the
California Code of Regulations as the same may be amended from time to time or
any wastes, materials or substances which are or may become regulated by or
under the authority of any applicable local, state or federal laws, judgments,
ordinances, orders, rules, regulations, codes or other governmental
restrictions, guidelines or requirements (“Hazardous Materials”) except for
those substances customary in typical office uses for which no consent shall be
required. In order to obtain consent, Tenant shall deliver to Landlord its
written proposal describing the toxic material to be brought onto the Premises,
measures to be taken for storage and disposal thereof, safety measures to be
employed to prevent pollution of the air, ground, surface and ground water.
Landlord’s approval may be withheld in its reasonable judgment. In the event
Landlord consents to Tenant’s use of Hazardous Materials on the Premises or such
consent is not required, Tenant represents and warrants that it shall comply
with all Governmental Regulations applicable to Hazardous Materials including
doing the

18



--------------------------------------------------------------------------------



 



following: (i) adhere to all reporting and inspection requirements imposed by
Federal, State, County or Municipal laws, ordinances or regulations and will
provide Landlord a copy of any such reports or agency inspections; (ii) obtain
and provide Landlord copies of all necessary permits required for the use and
handling of Hazardous Materials on the Premises; (iii) enforce Hazardous
Materials handling and disposal practices consistent with industry standards;
(iv) surrender the Premises free from any Hazardous Materials arising from
Tenant’s bringing, using, permitting, generating, creating, releasing, emitting
or disposing of Hazardous Materials; and (v) properly close the facility with
regard to Hazardous Materials including the removal or decontamination of any
process piping, mechanical ducting, storage tanks, containers, or trenches which
have come into contact with Hazardous Materials and obtain a closure certificate
from the local administering agency prior to the Expiration Date.

     B. Tenant’s Indemnity Regarding Hazardous Materials: Tenant shall, at its
sole cost and expense, comply with all laws pertaining to, and shall with
counsel reasonably acceptable to Landlord, indemnify, defend and hold harmless
Landlord and Landlord’s trustees, shareholders, directors, officers, employees,
partners, affiliates, and agents from, any claims, liabilities, costs or
expenses incurred or suffered arising from the bringing, using, permitting,
generating, emitting or disposing of Hazardous Materials by Tenant, Tenant’s
Agents or third party invitees through the surface soils of the Premises during
the Lease Term or the violation of any Governmental Regulation or environmental
law, by Tenant or Tenant’s Agents. Tenant’s indemnification, defense, and hold
harmless obligations include, without limitation, the following: (i) claims,
liability, costs or expenses resulting from or based upon administrative,
judicial (civil or criminal) or other action, legal or equitable, brought by any
private or public person under common law or under the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 as amended
(“CERCLA”), the Resource Conservation and Recovery Act of 1980 (“RCRA”) or any
other Federal, State, County or Municipal law, ordinance or regulation now or
hereafter in effect; (ii) claims, liabilities, costs or expenses pertaining to
the identification, monitoring, cleanup, containment, or removal of Hazardous
Materials from soils, riverbeds or aquifers including the provision of an
alternative public drinking water source; (iii) all costs of defending such
claims; (iv) losses attributable to diminution in the value of the Premises or
the Building; (v) loss or restriction of use of rentable space in the Building;
(vi) Adverse effect on the marketing of any space in the Building; and (vi) all
other liabilities, obligations, penalties, fines, claims, actions (including
remedial or enforcement actions of any kind and administrative or judicial
proceedings, orders or judgments), damages (including consequential and punitive
damages), and costs (including attorney, consultant, and expert fees and
expenses) resulting from the release or violation caused by Tenant or Tenant’s
Agents. This Section 12.B shall survive the expiration or termination of this
Lease.

     C. Actual Release by Tenant: Tenant and Landlord agrees to notify each
other of any known lawsuits or orders which relate to the remedying of or actual
release of Hazardous Materials on or into the soils or ground water at or under
the Premises.

Tenant shall also provide Landlord all notices required by Section 25359.7(b) of
the Health and Safety Code and all other notices required by law to be given to
Landlord in connection with Hazardous Materials. Without limiting the foregoing,
Tenant shall also deliver to Landlord,

19



--------------------------------------------------------------------------------



 



within twenty (20) days after receipt thereof, any written notices from any
governmental agency alleging a material violation of, or material failure to
comply with, any federal, state or local laws, regulations, ordinances or
orders, the violation of which or failure to comply with poses a foreseeable and
material risk of contamination of the ground water or injury to humans (other
than injury solely to Tenant or Tenant’s Agents).

In the event of any release on or into the Premises or into the soil or ground
water under the Premises, the Building or the Project of any Hazardous Materials
caused by Tenant or Tenant’s agents or third party invitees, Tenant agrees to
comply, at its sole cost, with all laws, regulations, ordinances and orders of
any federal, state or local agency relating to the monitoring or remediation of
such Hazardous Materials. In the event of any such release of Hazardous
Materials Tenant shall immediately give verbal and follow-up written notice of
the release to Landlord, and Tenant agrees to meet and confer with Landlord and
its Lender to attempt to eliminate and mitigate any financial exposure to such
Lender and resultant exposure to Landlord under California Code of Civil
Procedure Section 736(b) as a result of such release, and promptly to take
reasonable monitoring, cleanup and remedial steps given, inter alia, the
historical uses to which the Property has and continues to be used, the risks to
public health posed by the release, the then available technology and the costs
of remediation, cleanup and monitoring, consistent with acceptable customary
practices for the type and severity of such contamination and all applicable
laws. Nothing in the preceding sentence shall eliminate, modify or reduce the
obligation of Tenant under 12.B of this Lease to indemnify, defend and hold
Landlord harmless from any claims liabilities, costs or expenses incurred or
suffered by Landlord. Tenant shall provide Landlord prompt written notice of
Tenant’s monitoring, cleanup and remedial steps.

In the absence of an order of any federal, state or local governmental or
quasi-governmental agency relating to the cleanup, remediation or other response
action required by applicable law, any dispute arising between Landlord and
Tenant concerning Tenant’s obligation to Landlord under this Section 12.C
concerning the level, method, and manner of cleanup, remediation or response
action required in connection with such a release of Hazardous Materials shall
be resolved by mediation and/or arbitration pursuant to this Lease.

     D. Environmental Monitoring: Landlord and its agents shall have the right
to inspect, investigate, sample and monitor the Premises including any air,
soil, water, ground water or other sampling or any other testing, digging,
drilling or analysis to determine whether Tenant is complying with the terms of
this Section 12. If Landlord discovers that Tenant is not in compliance with the
terms of this Section 12, any such costs incurred by Landlord, including
attorneys’ and consultants’ fees, shall be due and payable by Tenant to Landlord
within five (5) days following Landlord’s written demand therefore.

13. TENANT’S DEFAULT: The occurrence of any of the following shall constitute a
material default and breach of this Lease by Tenant: (i) Tenant’s failure to pay
the Base Monthly Rent including additional rent or any other payment due under
this Lease by the date such amount is due, where such failure continues for
three (3) business days after written notice from Landlord; (ii) the abandonment
of the Premises by Tenant; (iii) Tenant’s failure to observe and

20



--------------------------------------------------------------------------------



 



perform any other required provision of this Lease, where such failure continues
for thirty (30) days after written notice from Landlord, provided however that
if the nature of the default is such that it cannot reasonably be cured within
the 30-day period, Tenant shall not be deemed in default if it commences within
such period to cure, and thereafter diligently prosecutes the same to
completion; (iv) Tenant’s making of any general assignment for the benefit of
creditors; (v) the filing by or against Tenant of a petition to have Tenant
adjudged a bankrupt or of a petition for reorganization or arrangement under any
law relating to bankruptcy (unless, in the case of a petition filed against
Tenant, the same is dismissed after the filing); (vi) the appointment of a
trustee or receiver to take possession of substantially all of Tenant’s assets
located at the Premises or of Tenant’s interest in this Lease, where possession
is not restored to Tenant within thirty (30) days; or (vii) the attachment,
execution or other judicial seizure of substantially all of Tenant’s assets
located at the Premises or of Tenant’s interest in this Lease, where such
seizure is not discharged within thirty (30) days.

     A. Remedies: In the event of any such default by Tenant, then in addition
to other remedies available to Landlord at law or in equity, Landlord shall have
the immediate option to terminate this Lease and all rights of Tenant hereunder
by giving written notice of such intention to terminate. In the event Landlord
elects to so terminate this Lease, Landlord may recover from Tenant all the
following: (i) the worth at time of award of any unpaid rent which had been
earned at the time of such termination; (ii) the worth at time of award of the
amount by which the unpaid rent which would have been earned after termination
until the time of award exceeds the amount of such rental loss for the same
period that Tenant proves could have been reasonably avoided; (iii) the worth at
time of award of the amount by which the unpaid rent for the balance of the
Lease Term after the time of award exceeds the amount of such rental loss that
Tenant proves could be reasonably avoided; (iv) any other amount necessary to
compensate Landlord for all detriment proximately caused by Tenant’s failure to
perform its obligations under this lease, or which in the ordinary course of
things would be likely to result therefrom; including the following: (x)
expenses for repairing, altering or remodeling the Premises for purposes of
reletting, (y) broker’s fees, advertising costs or other expenses of reletting
the Premises, and (z) costs of carrying the Premises such as taxes, insurance
premiums, utilities and security precautions; and (v) at Landlord’s election,
such other amounts in addition to or in lieu of the foregoing as may be
permitted by applicable California law. The term “rent”, as used herein, is
defined as the minimum monthly installments of Base Monthly Rent and all other
sums required to be paid by Tenant pursuant to this Lease, all such other sums
being deemed as additional rent due hereunder. As used in (i) and (ii) above,
“worth at the time of award” shall be computed by allowing interest at a rate
equal to the discount rate of the Federal Reserve Bank of San Francisco plus
five (5%) percent per annum. As used in (iii) above, “worth at the time of
award” shall be computed by discounting such amount at the discount rate of the
Federal Reserve Bank of San Francisco at the time of award plus one (1%)
percent.

     B. Right to Re-enter: In the event of any such default by Tenant, Landlord
shall have the right, after terminating this Lease, to re-enter the Premises and
remove all persons and property. Such property may be removed and stored in a
public warehouse or elsewhere at the cost of and for the account of Tenant, and
disposed of by Landlord in any manner permitted by law.

21



--------------------------------------------------------------------------------



 



     C. Abandonment: If Landlord does not elect to terminate this Lease as
provided in Section 13.A or 13.B above, then the provisions of California Civil
Code Section 1951.4, (Landlord may continue the lease in effect after Tenant’s
breach and abandonment and recover rent as it becomes due if Tenant has a right
to sublet and assign, subject only to reasonable limitations) as amended from
time to time, shall apply and Landlord may from time to time, without
terminating this Lease, either recover all rental as it becomes due or relet the
Premises or any part thereof for such term or terms and at such rental or
rentals and upon such other terms and conditions as Landlord in its sole
discretion may deem advisable, with the right to make alterations and repairs to
the Premises. In the event that Landlord elects to so relet, rentals received by
Landlord from such reletting shall be applied in the following order to: (i) the
payment of any indebtedness other than Base Monthly Rent due hereunder from
Tenant to Landlord; (ii) the payment of any cost of such reletting; (iii) the
payment of the cost of any alterations and repairs to the Premises; and (iv) the
payment of Base Monthly Rent due and unpaid hereunder. The residual rentals, if
any, shall be held by Landlord and applied in payment of future Base Monthly
Rent as the same may become due and payable hereunder. Landlord shall the
obligation to market the space but shall have no obligation to relet the
Premises following a default if Landlord has other comparable available space
within the Building or Project. In the event the portion of rentals received
from such reletting which is applied to the payment of rent hereunder during any
month be less than the rent payable during that month by Tenant hereunder, then
Tenant shall pay such deficiency to Landlord immediately upon demand. Such
deficiency shall be calculated and paid monthly. Tenant shall also pay to
Landlord, as soon as ascertained, any costs and expenses incurred by Landlord in
such reletting or in making such alterations and repairs not covered by the
rentals received from such reletting.

     D. No Termination: Landlord’s re-entry or taking possession of the Premises
pursuant to 13.B or 13.C shall not be construed as an election to terminate this
Lease unless written notice of such intention is given to Tenant or unless the
termination is decreed by a court of competent jurisdiction. Notwithstanding any
reletting without termination by Landlord because of any default by Tenant,
Landlord may at any time after such reletting elect to terminate this Lease for
any such default.

     E. Non-Waiver. The waiver by Landlord or Tenant of any breach of any term,
covenant or condition, herein contained shall not be deemed to be a waiver of
such term, covenant or condition or any subsequent breach of the same or any
other term, covenant or condition herein contained. Landlord may accept Tenant’s
payments without waiving any rights under this Lease, including rights under a
previously served notice of default. No payment by Tenant or receipt by Landlord
of a lesser amount than any installment of rent due shall be deemed as other
than payment on account of the amount due. If Landlord accepts payments after
serving a notice of default, Landlord may nevertheless commence and pursue an
action to enforce rights and remedies under the previously served notice of
default without giving Tenant any further notice or demand. Furthermore, the
Landlord’s acceptance of rent from the Tenant when the Tenant is holding over
without express written consent does not convert Tenant’s Tenancy from a tenancy
at sufferance to a month to month tenancy. No waiver of any provision of this
Lease shall be implied by any failure of Landlord to enforce any remedy for the
violation of that provision, even if that violation continues or is repeated.
Any waiver by Landlord of any

22



--------------------------------------------------------------------------------



 



provision of this Lease must be in writing. Such waiver shall affect only the
provision specified and only for the time and in the manner stated in the
writing. No delay or omission in the exercise of any right or remedy by Landlord
shall impair such right or remedy or be construed as a waiver thereof by
Landlord. No act or conduct of Landlord, including, without limitation, the
acceptance of keys to the Premises, shall constitute acceptance of the surrender
of the Premises by Tenant before the Expiration Date. Only written notice from
Landlord to Tenant of acceptance shall constitute such acceptance of surrender
of the Premises. Landlord’s consent to or approval of any act by Tenant which
requires Landlord’s consent or approvals shall not be deemed to waive or render
unnecessary Landlord’s consent to or approval of any subsequent act by Tenant.

     F. Performance by Landlord: If Tenant fails to perform any obligation
required under this Lease or by law or governmental. regulation, Landlord in its
sole discretion may, with thirty (30) days’ written notice and without waiving
any rights or remedies and without releasing Tenant from its obligations
hereunder, perform such obligation, in which event Tenant shall pay Landlord as
additional rent all sums paid by Landlord in connection with such substitute
performance, including interest at the Agreed Interest Rate (as defined in
Section 19.J) within ten (10) days of Landlord’s written notice for such
payment.

     G. Habitual Default: The provisions of Section 13 notwithstanding, the
Parties agree that if Tenant shall have defaulted (beyond any applicable cure
period) in the performance of any (but not necessarily the same) term or
condition of this Lease for four or more times during any twelve (12) month
period during the Lease Term, then such conduct shall, at the election of the
Landlord, represent a separate event of default which cannot be cured by Tenant.
Tenant acknowledges that the purpose of this provision is to prevent repetitive
defaults by Tenant, which work a hardship upon Landlord and deprive Landlord of
Tenant’s timely performance under this Lease.

14. LANDLORD’S LIABILITY:

     A. Limitation on Landlord’s Liability: In the event of Landlord’s failure
to perform any of its covenants or agreements under this Lease, Tenant shall
give Landlord written notice of such failure and shall give Landlord thirty
(30) days to cure or commence to cure such failure prior to any claim for breach
or resultant damages, provided, however, that if the nature of the default is
such that it cannot reasonably be cured within the 30-day period, Landlord shall
not be deemed in default if it commences within such period to cure, and
thereafter diligently prosecutes the same to completion. In addition, upon any
such failure by Landlord, Tenant shall give notice by registered or certified
mail to any person or entity with a security interest in the Premises
(“Mortgagee”) that has provided Tenant with notice of ‘its interest in the
Premises, and shall provide Mortgagee a reasonable opportunity to cure such
failure. Tenant agrees that each of the Mortgagees to whom this Lease has been
assigned is an expressed third-party beneficiary hereof. Tenant waives any right
under California Civil Code Section 1950.7 or any other present or future law to
the collection of any payment or deposit from Mortgagee or any purchaser at a
foreclosure sale of Mortgagee’s interest unless Mortgagee or such purchaser
shall have actually received and not refunded the applicable payment or deposit.
Tenant Further waives any right to

23



--------------------------------------------------------------------------------



 



terminate this Lease and to vacate the Premises on Landlord’s default under this
Lease. Tenant’s sole remedy on Landlord’s default is an action for damages or
injunctive or declaratory relief.

     B. Limitation on Tenant’s Recourse: If Landlord is a corporation, trust,
partnership, joint venture, unincorporated association or other form of business
entity, then (i) the obligations of Landlord shall not constitute personal
obligations of the officers, directors, trustees, partners, joint venturers,
members, owners, stockholders, or other principals or representatives except to
the extent of their interest in the Premises. Tenant shall have recourse only to
the interest of Landlord in the Premises or for the satisfaction of the
obligations of Landlord and shall not have recourse to any other assets of
Landlord for the satisfaction of such obligations.

     C. Indemnification of Landlord: As a material part of the consideration
rendered to Landlord, Tenant hereby waives all claims against Landlord for
damages to goods, wares and merchandise, and all other personal property in,
upon or about said Premises and for injuries to persons in or about said
Premises, from any cause arising at any time to the fullest extent permitted by
law, and Tenant shall indemnify, defend with counsel reasonably acceptable to
Landlord and hold Landlord, and their shareholders, directors, officers,
trustees, employees, partners, affiliates and agents from any claims,
liabilities, costs or expenses incurred or suffered arising from the use of
occupancy of the Premises or any part of the Project by Tenant or Tenant’s
Agents, the acts or omissions of Tenant or Tenant’s Agents, Tenant’s breach of
this Lease, or any damage or injury to person or property from any cause, except
to the extent caused by the willful misconduct or active negligence of Landlord
or from the failure of Tenant to keep the Premises in good condition and repair
as herein provided, except to the extent due to the gross negligence or willful
misconduct of Landlord. Further, in the event Landlord is made party to any
litigation due to the acts or omission of Tenant and Tenant’s Agents, Tenant
will indemnify, defend (with counsel reasonably acceptable to Landlord) and hold
Landlord harmless from any such claim or liability including Landlord’s costs
and expenses and reasonable attorney’s fees incurred in defending such claims.

15. DESTRUCTION OF PREMISES:

     A. Landlord’s Obligation to Restore: In the event of a destruction of the
Premises during the Lease Term Landlord shall use due diligence to as promptly
as practicable repair, at Landlord’s cost (subject to Tenant reimbursement for
applicable insurance deductibles to the extent Tenant is responsible for such
deductibles), the Premises to substantially the same condition to that which
existed prior to such destruction. Such destruction shall not annul or void this
Lease; however, Tenant shall be entitled to a proportionate reduction of Base
Monthly Rent commencing from the date of destruction, such proportionate
reduction to be based upon the extent to which the repairs interfere with
Tenant’s business in the Premises, as reasonably determined by Landlord. In no
event shall Landlord be required to replace or restore Alterations, Tenant
Improvements paid for by Tenant from sources other than the Work Allowance or
Tenant’s fixtures or personal property. With respect to a destruction which
Landlord is obligated to repair or may elect to repair under the terms of this
Section, Tenant waives the provisions of Section 1932, and Section 1933,
Subdivision 4, of the Civil Code of the State of California, and

24



--------------------------------------------------------------------------------



 



any other similarly enacted statute, and the provisions of this Section 15 shall
govern in the case of such destruction.

     B. Limitations on Landlord’s Restoration Obligation: Notwithstanding the
provisions of Section 15.A, Landlord shall have no obligation to repair, or
restore the Premises if any of the following occur: (i) if the repairs cannot be
made in one (1) year from the date of receipt of all governmental approvals
necessary under the laws and regulations of State, Federal, County or Municipal
authorities, as reasonably determined by Landlord, (ii) if the holder of the
first deed of trust or mortgage encumbering the Building elects not to permit
the insurance proceeds payable upon damage or destruction to be used for such
repair or restoration, (iii) the damage or destruction is not fully covered by
the insurance maintained by Landlord (excluding deductible amounts) and any
amounts Tenant elects, in its sole discretion, to pay towards the cost of repair
or restoration, (iv) the damage or destruction occurs in the last six (6) months
of the Lease Term (unless Tenant elects to exercise any available option to
extend the Lease Term, (v) Tenant is in default pursuant to the provisions of
Section 13, or (vi) Tenant has vacated the Premises for more than ninety
(90) days. In any such event Landlord may elect either to (i) complete the
repair or restoration, or (ii) terminate this Lease by providing Tenant written
notice of its election within sixty (60) days following the damage or
destruction. If (i) the repairs cannot be made within one (1) year from the date
of the damage or destruction or (ii) the damage or destruction occurs in the
last six (6) months of the Lease Term, Tenant may elect to terminate this Lease
by providing Landlord written notice of its election within sixty (60) days
following the date of the damage or destruction.

16. CONDEMNATION:

     If any part of the Premises shall be taken for any public or quasi-public
use, under any statute or by right of eminent domain or private purchase in lieu
thereof, and only a part thereof remains which is susceptible of occupation
hereunder, this Lease shall, as to the part so taken, terminate as of the day
before title vests in the condemnor or purchaser (“Vesting Date”) and Base
Monthly Rent payable hereunder shall be adjusted so that Tenant is required to
pay for the remainder of the Lease Term only such portion of Base Monthly Rent
as the value of the part remaining after such taking bears to the value of the
entire Premises prior to such taking. If all of the Premises or such part
thereof be taken so that there does not remain a portion susceptible for
occupation hereunder, this Lease shall terminate on the Vesting Date. If part or
all of the Premises be taken, all compensation awarded upon such taking shall go
to Landlord, and Tenant shall have no claim thereto; except Landlord shall
cooperate with Tenant, without cost to Landlord, to recover compensation for
damage to or taking of any Alterations, Tenant Improvements paid for by Tenant
from sources other than the Work Allowance, or for Tenant’s moving costs. Tenant
hereby waives the provisions of California Code of Civil Procedures
Section 1265.130 and any other similarly enacted statue, and the provisions of
this Section 16 shall govern in the case of a taking. Notwithstanding anything
to the contrary in this Lease, if as a result of any taking or sale in lieu
thereof under this Section 16, the Premises are no longer reasonably suitable
for Tenant’s intended use, Tenant, upon written notice to Landlord, shall be
entitled to terminate this Lease as of the Vesting Date.

25



--------------------------------------------------------------------------------



 



17. ASSIGNMENT OR SUBLEASE:

     A. Consent by Landlord: Except as specifically provided in this
Section 17.E, Tenant may not assign, sublet, hypothecate, or allow a third party
to use the Premises without the express written consent of Landlord. In the
event Tenant desires to assign this Lease or any interest herein or sublet the
Premises or any part thereof, Tenant shall deliver to Landlord (i) the proposed
agreements and all ancillary agreements with the proposed assignee/subtenant,
(ii) current financial statements of the transferee covering the preceding three
years (if available), (iii) the nature of the proposed transferee’s business to
be carried on in the Premises, (iv) a statement outlining all consideration to
be given on account of the Transfer, and (v) a current financial statement of
Tenant. Landlord may condition its approval of any Transfer on receipt of a
certification from both Tenant and the proposed transferee of all consideration
to be paid to Tenant in connection with such Transfer. At Landlord’s request,
Tenant shall also provide additional information reasonably required by Landlord
to determine whether it will consent to the proposed assignment or sublease.
Landlord shall have a ten (10) business day period following receipt of all the
foregoing within which to notify Tenant in writing that Landlord elects to: (1)
terminate this Lease in the event the proposed sublease or assignment is for
more than three (3) full floors within the Premises; (ii) permit Tenant to
assign or sublet such space to the named assignee/subtenant on the terms and
conditions set forth in the notice; or (iii) refuse consent. If Landlord should
fail to notify Tenant in writing of such election within the 10 business-day
period, Landlord shall be deemed to have elected option (iii) above. In the
event Landlord elects option (i) above, Landlord shall reimburse Tenant for any
unamortized Tenant Improvement costs paid by Tenant and this Lease shall expire
with respect to such part of the Premises on the date upon which the proposed
sublease or transfer was to commence, and from such date forward, Base Monthly
Rent and Tenant’s Allocable Share of all other costs and charges shall be
adjusted based upon the proportion that the rentable area of the Premises
remaining bears to the total rentable area of the Building. In the event
Landlord elects option (ii) above, Landlord’s written consent to the proposed
assignment or sublease shall not be unreasonably withheld, provided and upon the
condition that: (i) the proposed assignee or subtenant is engaged in a business
that is limited to the use expressly permitted under this Lease; (ii) the
proposed assignee or subtenant is a company with sufficient financial worth and
management ability to undertake the financial obligation of this Lease and
Landlord has been furnished with reasonable proof thereof; (iii) the proposed
assignment or sublease is in form reasonably satisfactory to Landlord;
(iv) Tenant reimburses Landlord on demand for any reasonable costs that may be
incurred by Landlord in connection with said assignment or sublease, including
the costs of making investigations as to the acceptability of the proposed
assignee or subtenant, and legal costs not to exceed $2,000.00 incurred in
connection with the granting of any requested consent; and (v) Tenant shall not
have advertised or publicized in any way the availability of the Premises
without prior notice to Landlord. In the event all or any one of the foregoing
conditions are not satisfied, Landlord shall be considered to have acted
reasonably if it withholds its consent. Notwithstanding the foregoing, Landlord
agrees that it will not exercise its right to terminate this Lease for either:
(i) an assignment or sublease during the first thirty six (36) months of the
Lease Term; or (ii) any assignment or sublease affecting less than three
(3) full floors of the Premises.

26



--------------------------------------------------------------------------------



 



     B. Assignment or Subletting Consideration: Beginning thirty six (36) months
after the Commencement Date, any rent or other economic consideration realized
by Tenant under any sublease and assignment, in excess of the Base Monthly Rent
payable hereunder and reasonable subletting and assignment costs (including but
not limited to legal fees, real estate commissions, advertising fees, and
unamortized Tenant Improvements paid for by Tenant, provided further that such
Tenant Improvements have value to the incoming subtenant), shall be divided and
paid fifty percent (50%) to Landlord and fifty percent (50%) to Tenant. Tenant’s
obligation to pay over Landlord’s portion of the consideration constitutes an
obligation for additional rent hereunder. The above provisions relating to
Landlord’s right to terminate the Lease and relating to the allocation of excess
rent are independently negotiated terms of the Lease which constitute a material
inducement for the Landlord to enter into the Lease, and are agreed by the
Parties to be commercially reasonable. No assignment or subletting by Tenant
shall relieve it of any obligation under this Lease. Any assignment or
subletting which conflicts with the provisions hereof shall be void.

     C. No Release: Any assignment or sublease shall be made only if and shall
not be effective until the assignee or subtenant shall execute, acknowledge, and
deliver to Landlord an agreement, in form and substance satisfactory to
Landlord, whereby the assignee or subtenant shall assume all the obligations of
this Lease on the part of Tenant to be performed or observed under the sublease
and shall be subject to all the covenants, agreements, terms, provisions and
conditions in this Lease. Notwithstanding any such sublease or assignment and
the acceptance of rent by Landlord from any subtenant or assignee, Tenant and
any guarantor shall remain fully liable for the payment of Base Monthly Rent and
additional rent due, and to become due hereunder, for the performance of all the
covenants, agreements, terms, provisions and conditions contained in this Lease
on the part of Tenant to be performed and for all acts and omissions of any
licensee, subtenant, assignee or any other person claiming under or through any
subtenant or assignee that shall be in violation of any of the terms and
conditions of this Lease, and any such violation shall be deemed a violation by
Tenant. Tenant shall indemnify, defend and hold Landlord harmless from and
against all losses, liabilities, damages, costs and expenses (including
reasonable attorney fees) resulting from any claims that may be made against
Landlord by the proposed assignee or subtenant or by any real estate brokers or
other persons claiming compensation in connection with the proposed assignment
or sublease.

     D. Reorganization of Tenant: The provisions of this Section 17.D shall
apply if Tenant is a corporation and: (i) there is a dissolution, merger,
consolidation, or other reorganization of or affecting Tenant, where Tenant is
not the surviving corporation, or (ii) there is a sale or transfer to one person
or entity (or to any group of related persons or entities) of stock possessing
more than 50% of the total combined voting power of all classes of Tenant’s
capital stock issued, outstanding and entitled to vote for the election of
directors, and after such sale or transfer of stock Tenant’s stock is no longer
publicly traded. In a transaction under clause (i) the surviving corporation
shall promptly execute and deliver to Landlord an agreement in form reasonably
satisfactory to Landlord under which such surviving corporation assumes the
obligations of Tenant hereunder, and in a transaction under clause (ii) the
transferee or buyer shall promptly execute and deliver to Landlord an agreement
in form reasonably satisfactory to

27



--------------------------------------------------------------------------------



 



Landlord under which such transferee or buyer assumes the obligations of Tenant
under the Lease.

     E. Permitted Transfers: Notwithstanding anything contained in this
Section 17, so long as Tenant otherwise complies with the provisions of this
Article, Tenant may enter into any of the following transfers (a “Permitted
Transfer”) without Landlord’s prior consent, and Landlord shall not be entitled
to terminate the Lease or to receive any part of any subrent resulting therefrom
that would otherwise be due pursuant to Sections 17.A and 17.B. Tenant may
sublease all or part of the Premises or assign its interest in this Lease to
(i) any corporation which controls, is controlled by, or is under common control
with the original Tenant to this Lease by means of an ownership interest of more
than 50%; (ii) a corporation which results from a merger, consolidation or other
reorganization in which Tenant is not the surviving corporation, so long as the
surviving corporation has a net worth at the time of such assignment that is
equal to or greater than the net worth of Tenant immediately prior to such
transaction; and (iii) a corporation which purchases or otherwise acquires all
or substantially all of the assets of Tenant so long as such acquiring
corporation has a net worth at the time of such assignment that is equal to or
greater than the net worth of Tenant immediately prior to such transaction.

     F. Effect of Default: In the event of Tenant’s default beyond any
applicable cure period, Tenant hereby assigns all rents due from any assignment
or subletting to Landlord as security for performance of its obligations under
this Lease, and Landlord may collect such rents as Tenant’s Attorney-in-Fact,
except that Tenant may collect such rents unless a default occurs as described
in Section 13 above. A termination if the Lease due to Tenant’s default shall
not automatically terminate an assignment or sublease then in existence; rather
at Landlord’s election, such assignment or sublease shall survive the Lease
termination, the assignee or subtenant shall attorn to Landlord, and Landlord
shall undertake the obligations of Tenant under the sublease or assignment;
except that Landlord shall not be liable for prepaid rent, security deposits or
other defaults of Tenant to the subtenant or assignee, or for any acts or
omissions of Tenant and Tenant’s Agents.

     G. Conveyance by Landlord: As used in this Lease, the term “Landlord” is
defined only as the owner for the time being of the Premises, so that in the
event of any sale or other conveyance of the Premises or in the event of a
master lease of the Premises, Landlord shall be entirely freed and relieved of
all its covenants and obligations hereunder, and it shall be deemed and
construed, without further agreement between the Parties and the purchaser at
any such sale or the master tenant of the Premises, that the purchaser or master
tenant of the Premises has assumed and agreed to carry out any and all covenants
and obligations of Landlord hereunder. Such transferor shall transfer and
deliver Tenant’s security deposit to the purchaser at any such sale or the
master tenant of the Premises, and thereupon the transferor shall be discharged
from any further liability in reference thereto.

     H. Successors and Assigns: Subject to the provisions this Section 17, the
covenants and conditions of this Lease shall apply to and bind the heirs,
successors, executors, administrators and assigns of all Parties hereto; and all
Parties hereto comprising Tenant shall be jointly and severally liable
hereunder.

28



--------------------------------------------------------------------------------



 



18. OPTION TO EXTEND THE LEASE TERM:

     A. Grant and Exercise of Option: Landlord grants to Tenant, subject to the
terms and conditions set forth in this Section 18.A, one (1) option (the
“Option”) to extend the Lease Term for an additional term (the “Option Term”).
The Option Term shall be for a period of sixty (60) months and shall be
exercised, if at all, by written notice to Landlord no earlier than twelve (12)
months prior to the date the Lease Term would expire but for such exercise but
no later than nine (9) months prior to the date the Lease Term would expire but
for such exercise, time being of the essence for the giving of such notice. If
Tenant exercises the Option, all of the terms, covenants and conditions of this
Lease shall apply except for the grant of additional Options pursuant to this
Section, provided that Base Monthly Rent for the Premises payable by Tenant
during the Option Term shall be the greater of (i) the average amount of Base
Monthly Rent paid during the initial Lease Term (“Floor Rent”), and (ii) the
Fair Market Rental as hereinafter defined. Notwithstanding anything herein to
the contrary, if Tenant is in monetary or material non-monetary default under
any of the terms, covenants or conditions of this Lease beyond applicable cure
periods either at the time Tenant exercises the Option or at any time thereafter
prior to the commencement date of the Option Term, Landlord shall have, in
addition to all of Landlord’s other rights and remedies provided in this Lease,
the right to terminate the Option upon notice to Tenant, in which event the
Lease Term shall not be extended pursuant to this Section 18.A. As used herein,
the term “Fair Market Rental” is defined as the rental and all other monetary
payments, including any escalations and adjustments thereto (including without
limitation Consumer Price Indexing) that Landlord could obtain during the Option
Term from a third party desiring to lease the Premises, based upon the current
use and other potential uses of the Premises, as determined by the rents then
being obtained for new leases of space comparable in age and quality to the
Premises in the same real estate submarket as the Building. Fair Market Rental
shall further take into account that (i) Tenant is in occupancy and making
functional use of the Premises in its then existing condition, and (ii) no
additional work allowance, tenant improvement investment, or leasing commission
shall be required by Landlord.

     B. Determination of Fair Market Rental: If Tenant exercises the Option,
Landlord shall send Tenant a notice setting forth the Fair Market Rental for the
Option Term within thirty (30) days following the Exercise Date. If Tenant
disputes Landlord’s determination of Fair Market Rental for the Option Term,
Tenant shall, within thirty (30) days after the date of Landlord’s notice
setting forth Fair Market Rental for the Option Term, send to Landlord a notice
stating that Tenant either elects to terminate its exercise of the Option, in
which event the Option shall lapse and this Lease shall terminate on the
Expiration Date, or that Tenant disagrees with Landlord’s determination of Fair
Market Rental for the Option Term and elects to resolve the disagreement as
provided in Section 18.C below. If Tenant does not send Landlord a notice as
provided in the previous sentence, Landlord’s determination of Fair Market
Rental shall be the Base Monthly Rent payable by Tenant during the Option Term.
If Tenant elects to resolve the disagreement as provided in Section 18.C and
such procedures are not concluded prior to the commencement date of the Option
Term, Tenant shall pay to Landlord as Base Monthly Rent the Fair Market Rental
as determined by Landlord in the manner provided above. If the Fair Market
Rental as finally determined pursuant to Section 18.C is greater than Landlord’s
determination, Tenant shall pay Landlord the difference between the amount paid
by Tenant and the Fair

29



--------------------------------------------------------------------------------



 



Market Rental as so determined in Section 18.C within thirty (30) days after
such determination. If the Fair Market Rental as finally determined in
Section 18.C is less than Landlord’s determination, the difference between the
amount paid by Tenant and the Fair Market Rental as so determined in
Section 18.C shall be credited against the next installments of Base Monthly
Rent due from Tenant to Landlord hereunder.

     C. Resolution of a Disagreement over the Fair Market Rental: Any
disagreement regarding Fair Market Rental shall be resolved as follows:

     1. Within thirty (30) days after Tenant’s response to Landlord’s notice
setting forth the Fair Market Rental, Landlord and Tenant shall meet at a
mutually agreeable time and place, in an attempt to resolve the disagreement.

     2. If within the 30-day period referred to above, Landlord and Tenant
cannot reach agreement as to Fair Market Rental, each party shall select one
appraiser to determine Fair Market Rental. Each such appraiser shall arrive at a
determination of Fair Market Rental and submit their conclusions to Landlord and
Tenant within thirty (30) days after the expiration of the 30-day consultation
period described above.

     3. If only one appraisal is submitted within the requisite time period, it
shall be deemed as Fair Market Rental. If both appraisals are submitted within
such time period and the two appraisals so submitted differ by less than ten
percent (10%), the average of the two shall be deemed as Fair Market Rental. If
the two appraisals differ by more than 10%, the appraisers shall immediately
select a third appraiser who shall, within thirty (30) days after his selection,
make and submit to Landlord and Tenant a determination of Fair Market Rental.
This third appraisal will then be averaged with the closer of the two previous
appraisals and the result shall be Fair Market Rental.

     4. All appraisers specified pursuant to this Section shall be members of
the American Institute of Real Estate Appraisers with not less than ten
(10) years experience appraising office and industrial properties in the Santa
Clara Valley. Each party shall pay the cost of the appraiser selected by such
party and one-half of the cost of the third appraiser.

     D. Personal to Tenant: All Options provided to Tenant in this Lease are
personal and granted to Brio Technology, Inc. (and any transferee under a
Permitted Transfer) and are not exercisable by any third party should Tenant
assign or sublet all or a portion of its rights under this Lease, unless
Landlord consents to permit exercise of any option by any assignee or subtenant,
in Landlord’s sole and absolute discretion. In the event Tenant has multiple
options to extend this Lease, a later option to extend the Lease cannot be
exercised unless the prior option has been properly exercised.

     E. Right to Rescind: If the determination of Fair Market Rental pursuant to
the foregoing provision results in a Fair Market Rental which is in excess of
the Floor Rent, Tenant shall be entitled to rescind its exercise of the Option
within ten (10) days after the date on which Tenant is notified of the
determination of Fair Market Rental, in which event the Lease Term

30



--------------------------------------------------------------------------------



 



shall be extended from the date on which the Lease would have expired if the
Option were never exercised plus an additional period of three (3) months at a
rate equal to 110% of the rent payable during the last month of the original
Lease Term.

19. RIGHT OF FIRST OFFERING TO LEASE:

     A. Grant: Landlord hereby grants Tenant a right of first offering to lease
the 4988 Building. Prior to Landlord offering to lease the 4988 Building to a
third party (other than the third parties with existing rights as of the
Effective Date), Landlord shall give Tenant written notice of such desire and
the terms and other information under which Landlord intends to lease the 4988
Building. Provided at the time of exercise, (i) Tenant is not in default beyond
any applicable cure period, and (ii) Tenant’s then current net worth (as
evidenced by its most recent financial statements) is at least equal to its net
worth at the time of execution of this Lease, Tenant shall have the option,
which must be exercised, if at all, by written notice to Landlord within seven
(7) business days after Tenant’s receipt of Landlord’s notice, to lease the 4988
Building at the rent and terms of lease specified in the notice. In the event
Tenant timely exercises such option to lease the 4988 Building, Landlord shall
lease the 4988 Building to Tenant, and Tenant shall lease the 4988 Building from
Landlord in accordance with the rent and terms specified in Landlord’s notice.
Landlord and Tenant shall, in good faith, attempt to reach agreement on the
terms of a mutually acceptable lease agreement consistent with the terms set
forth in Landlord’s notice within thirty (30) days of Landlord’s notice. In the
event (i) Landlord and Tenant are unable to reach agreement on a mutually
acceptable lease within such thirty (30) day period or (ii) Tenant fails to
exercise Tenant’s option within said ten (10) day period, Landlord shall have
one hundred eighty (180) days thereafter to lease the 4988 Building at no less
than ninety percent (90%) of the rental rate and upon the same or substantially
the same other terms of lease as specified in the notice to Tenant. In the event
Landlord fails to lease the 4988 Building within said one hundred eighty
(180) day period or in the event Landlord proposes to lease the 4988 Building at
less than ninety percent (90%) of the rental rate or on other material terms
which are more favorable to the prospective tenant than that proposed to Tenant,
Landlord shall be required to resubmit such offer to Tenant in accordance with
this Right of First Offering.

     B. Exclusions: Notwithstanding the foregoing, this Right of First Offering
shall automatically terminate, (i) upon the expiration or sooner termination of
the Lease, or (ii) in the event that Landlord transfers its interest in the
Premises or in the 4988 Building, unless such transfer by Landlord is to a
related entity.

20. GENERAL PROVISIONS:

     A. Attorney’s Fees: In the event a suit or alternative form of dispute
resolution is brought for the possession of the Premises, for the recovery of
any sum due hereunder, to interpret the Lease, or because of the breach of any
other covenant herein; then the losing party shall pay to the prevailing party
reasonable attorney’s fees including the expense of expert witnesses,
depositions and court testimony as part of its costs which shall be deemed to
have accrued on the commencement of such action. The prevailing party shall also
be entitled to

31



--------------------------------------------------------------------------------



 



recover all costs and expenses including reasonable attorney’s fees incurred in
enforcing any judgment or award against the other party. The foregoing provision
relating to post judgment costs is severable from all other provisions of this
Lease.

     B. Authority of Parties: Tenant represents and warrants that it is duly
formed and in good standing, and is duly authorized to execute and deliver this
Lease on behalf of said corporation, in accordance with a duly adopted
resolution of the Board of Directors of said corporation or in accordance with
the by-laws of said corporation, and that this Lease is binding upon said
corporation in accordance with its terms. At Landlord’s request, Tenant shall
provide Landlord with corporate resolutions or other proof in a form acceptable
to Landlord, authorizing the execution of the Lease.

     C. Brokers: Tenant and Landlord represent it has not utilized or contacted
a real estate broker or finder with respect to this Lease other than CB Richard
Ellis, Inc. and Tenant and Landlord agree to indemnify, defend and hold each
other harmless against any claim, cost, liability or cause of action asserted by
any other broker or finder claiming through the indemnifying party.

     D. Choice of Law: This Lease shall be governed by and construed in
accordance with California law. Except as provided in Section 19.E, venue shall
be Santa Clara County.

     E. Dispute Resolution: Landlord and Tenant and any other party that may
become a party to this Lease or be deemed a party to this Lease including any
subtenants agree that, except for any claim by Landlord for unlawful detainer or
any claim within the jurisdiction of the small claims court (which small claims
court shall be the sole court of competent jurisdiction), any controversy,
dispute, or claim of whatever nature arising out of, in connection with or in
relation to the interpretation, performance or breach of this Lease, including
any claim based on contract, tort, or statute, shall be resolved at the request
of any party to this agreement through a two-step dispute resolution process
administered by J.A.M.S. or another judicial mediation service mutually
acceptable to the parties located in Santa Clara County, California. The dispute
resolution process shall involve first, mediation, followed, if necessary, by
final and binding arbitration administered by and in accordance with the then
existing rules and practices of J.A.M.S. or other judicial mediation service
selected. In the event of any dispute subject to this provision, either party
may initiate a request for mediation and the parties shall use reasonable
efforts to promptly select a J.A.M.S. mediator and commence the mediation. In
the event the parties are not able to agree on a mediator within thirty
(30) days, J.A.M.S. or another judicial mediation service mutually acceptable to
the parties shall appoint a mediator. The mediation shall be confidential and in
accordance with California Evidence Code § 1119 et. seq. The mediation shall be
held in Santa Clara County, California and in accordance with the existing rules
and practice of J.A.M.S. (or other judicial and mediation service selected). The
parties shall use reasonable efforts to conclude the mediation within sixty
(60) days of the date of either party’s request for mediation. The mediation
shall be held prior to any arbitration or court action (other than a claim by
Landlord for unlawful detainer or any claim within the jurisdiction of the small
claims court which are not subject to this mediation/arbitration provision and
may be filed directly with a court of competent jurisdiction). Should the
prevailing party in any dispute

32



--------------------------------------------------------------------------------



 



subject to this Section 19.E attempt an arbitration or a court action before
attempting to mediate, the prevailing party shall not be entitled to attorney’s
fees that might otherwise be available to them in a court action or arbitration
and in addition thereto, the party who is determined by the arbitrator to have
resisted mediation, shall be sanctioned by the arbitrator or judge.

IF A MEDIATION IS CONDUCTED BUT IS UNSUCCESSFUL, IT SHALL BE FOLLOWED BY FINAL
AND BINDING ARBITRATION ADMINISTERED BY AND IN ACCORDANCE WITH THE THEN EXISTING
RULES AND PRACTICES OF J.A.M.S. OR THE OTHER JUDICIAL AND MEDIATION SERVICE
SELECTED, AND JUDGMENT UPON ANY AWARD RENDERED BY THE ARBITRATOR(S) MAY BE
ENTERED BY ANY STATE OR FEDERAL COURT HAVING JURISDICTION THEREOF AS PROVIDED BY
CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 1280 ET. SEQ AS SAID STATUTES THEN
APPEAR, INCLUDING ANY AMENDMENTS TO SAID STATUTES OR SUCCESSORS TO SAID STATUTES
OR AMENDED STATUTES, EXCEPT THAT IN NO EVENT SHALL THE PARTIES BE ENTITLED TO
PROPOUND INTERROGATORIES OR REQUEST FOR ADMISSIONS DURING THE ARBITRATION
PROCESS. THE ARBITRATOR SHALL BE A RETIRED JUDGE OR A LICENSED CALIFORNIA
ATTORNEY. THE VENUE FOR ANY SUCH ARBITRATION OR MEDIATION SHALL BE IN SANTA
CLARA COUNTY, CALIFORNIA.

NOTICE: BY INITIALING IN THE SPACE BELOW YOU ARE AGREEING TO HAVE ANY DISPUTE
ARISING OUT OF THE MATTERS INCLUDED IN THE “MEDIATION AND ARBITRATION OF
DISPUTES” PROVISION DECIDED BY NEUTRAL ARBITRATION AS PROVIDED BY CALIFORNIA LAW
AND YOU ARE GIVING UP ANY RIGHTS YOU MIGHT POSSESS TO HAVE THE DISPUTE LITIGATED
IN A COURT OR FURY TRIAL. BY INITIALING IN THE SPACE BELOW YOU ARE GIVING UP
YOUR JUDICIAL RIGHTS TO DISCOVERY AND APPEAL, UNLESS THOSE RIGHTS ARE
SPECIFICALLY INCLUDED IN THE “MEDIATION AND ARBITRATION OF DISPUTES” PROVISION.
IF YOU REFUSE TO SUBMIT TO ARBITRATION AFTER AGREEING TO THIS PROVISION, YOU MAY
BE COMPELLED TO ARBITRATE UNDER THE AUTHORITY OF THE CALIFORNIA CODE OF CIVIL
PROCEDURE. YOUR AGREEMENT TO THIS ARBITRATION PROVISION IS VOLUNTARY.

WE HAVE READ AND UNDERSTAND THE FOREGOING AND AGREE TO SUBMIT DISPUTES ARISING
OUT OF THE MATTERS INCLUDED IN THE “MEDIATION AND ARBITRATION OF DISPUTES”
PROVISION TO NEUTRAL ARBITRATION.

             
LANDLORD:
 
     /s/ JMS
  TENANT:  
     /s/ KJW

     F. Entire Agreement: This Lease and the exhibits attached hereto contains
all of the agreements and conditions made between the Parties hereto and may not
be modified orally or in any other manner other than by written agreement signed
by all parties hereto or their respective successors in interest. This Lease
supersedes and revokes all previous negotiations, letters of intent, lease
proposals, brochures, agreements, representations, promises, warranties, and
understandings, whether oral or in writing, between the parties or their
respective representatives or any other person purporting to represent Landlord
or Tenant.

33



--------------------------------------------------------------------------------



 



     G. Entry by Landlord: Upon prior notice to Tenant and subject to Tenant’s
reasonable security regulations, Tenant shall permit Landlord and his agents to
enter into and upon the Premises at all reasonable times, and without any rent
abatement or reduction or any liability to Tenant for any loss of occupation or
quiet enjoyment of the Premises thereby occasioned, for the following purposes:
(i) inspecting and maintaining the Premises; (ii) making repairs, alterations or
additions to the Premises; (iii) erecting additional building(s) and
improvements on the land where the Premises are situated or on adjacent land
owned by Landlord; (iv) performing any obligations of Landlord under the Lease
including remediation of Hazardous Materials if determined to be the
responsibility of Landlord, (v) posting and keeping posted thereon notices of
non-responsibility for any construction, alteration or repair thereof, as
required or permitted by any law, and (vi) showing the Premises to Landlord’s or
the Master Landlord’s existing or potential successors, purchaser, and lenders.
Tenant shall permit Landlord and his agents, at any time within two hundred
seventy (270) days prior to the Expiration Date (or at any time during the Lease
if Tenant is in default hereunder beyond any applicable cure period), to place
upon the Premises “For Lease” signs and exhibit the Premises to real estate
brokers and prospective tenants at reasonable hours. The foregoing
notwithstanding, Landlord and its agents: (i) shall not enter the Premises
without first giving twenty-four (24) hours notice to Tenant of such entry
except in the case of emergency, (ii) shall be accompanied by an employee of
Tenant at all times while in the Premises, (iii) shall comply with Tenant’s
security procedures applicable to the Premises, and (iv) shall not unreasonably
interfere with Tenant’s use of the Premises.

     H. Estoppel Certificates: At any time during the Lease Term, Tenant shall,
within ten (10) business days following written notice from Landlord, execute
and deliver to Landlord a written statement certifying, if true, the following:
(i) that this Lease is unmodified and in full force and effect (or, if modified,
stating the nature of such modification); (ii) the date to which rent and other
charges are paid in advance, if any; (iii) acknowledging that there are not, to
Tenant’s knowledge, any uncured defaults on Landlord’s part hereunder (or
specifying such defaults if they are claimed); and (iv) such other information
as Landlord may reasonably request. Any such statement may be conclusively
relied upon by any prospective purchaser or encumbrancer of Landlord’s interest
in the Premises. Tenant’s failure to deliver such statement within such time
shall be conclusive upon the Tenant that this Lease is in full force and effect
without modification, except as may be represented by Landlord, and that there
are no uncured defaults in Landlord’s performance. If Tenant is not a public
company, Tenant agrees to provide, within five (5) days of Landlord’s request,
Tenant’s most recent three (3) years of audited financial statements for
Landlord’s use in financing or sale of the Premises or Landlord’s interest
therein.

     I. Exhibits: All exhibits referred to are attached to this Lease and
incorporated by reference.

     J. Interest: All rent due hereunder, if not paid when due, shall bear
interest at the rate of the Reference Rate published by Bank of America, San
Francisco Branch, plus two percent (2%) per annum from that date until paid in
full (“Agreed Interest Rate”). This provision shall survive the expiration or
sooner termination of the Lease. Despite any other provision of

34



--------------------------------------------------------------------------------



 



this Lease, the total liability for interest payments shall not exceed the
limits, if any, imposed by the usury laws of the State of California. Any
interest paid in excess of those limits shall be refunded to Tenant by
application of the amount of excess interest paid against any sums outstanding
in any order that Landlord requires. If the amount of excess interest paid
exceeds the sums outstanding, the portion exceeding those sums shall be refunded
in cash to Tenant by Landlord. To ascertain whether any interest payable exceeds
the limits imposed, any non-principal payment (including late charges) shall be
considered to the extent permitted by law to be an expense or a fee, premium, or
penalty rather than interest.

     K. Modifications Required by Lender: If any lender of Landlord or ground
lessor of the Premises requires a modification of this Lease that will not
increase Tenant’s cost or expense or materially or adversely change Tenant’s
rights and obligations, this Lease shall be so modified and Tenant shall execute
whatever documents are required and deliver them to Landlord within ten (10)
days after the request.

     L. No Presumption Against Drafter. Landlord and Tenant understand, agree
and acknowledge that this Lease has been freely negotiated by both Parties; and
that in any controversy, dispute, or contest over the meaning, interpretation,
validity, or enforceability of this Lease or any of its terms or conditions,
there shall be no inference, presumption, or conclusion drawn whatsoever against
either party by virtue of that party having drafted this Lease or any portion
thereof.

     M. Notices: All notices, demands, requests, or consents required to be
given under this Lease shall be sent in writing by U.S. certified mail, return
receipt requested, nationally recognized overnight carrier, or by personal
delivery addressed to the party to be notified at the address for such party
specified in Section 1 of this Lease, or to such other place as the party to be
notified may from time to time designate by at least fifteen (15) days prior
notice to the notifying party. When this Lease requires service of a notice,
that notice shall replace rather than supplement any equivalent or similar
statutory notice, including any notices required by Code of Civil Procedure
Section 1161 or any similar or successor statute. When a statute requires
service of a notice in a particular manner, service of that notice (or a similar
notice required by this Lease) shall replace and satisfy the statutory
service-of-notice procedures, including those required by Code of Civil
Procedure Section 1162 or any similar or successor statute.

     N. Asset Management: In addition, Tenant agrees to pay Landlord along with
the expenses to be reimbursed by Tenant a monthly fee for asset management
services rendered by either Landlord or a third party manager engaged by
Landlord (which may be a party affiliated with Landlord), in the amount of one
and 50/100 percent (1.5%) of the Base Monthly Rent.

     O. Rent: All monetary sums due from Tenant to Landlord under this Lease,
including, without limitation those referred to as “additional rent”, shall be
deemed as rent.

     P. Representations. Tenant acknowledges that neither Landlord nor any of
its employees or agents have made any agreements, representations, warranties or
promises with respect to the Premises or with respect to present or future
rents, expenses, operations, tenancies

35



--------------------------------------------------------------------------------



 



or any other matter. Except as herein expressly set forth herein, Tenant relied
on no statement of Landlord or its employees or agents for that purpose.

     Q. Rights and Remedies: Subject to Section 14 above, All rights and
remedies hereunder are cumulative and not alternative to the extent permitted by
law, and are in addition to all other rights and remedies in law and in equity.

     R. Severability: If any term or provision of this Lease is held
unenforceable or invalid by a court of competent jurisdiction, the remainder of
the Lease shall not be invalidated thereby but shall be enforceable in
accordance with its terms, omitting the invalid or unenforceable term.

     S. Submission of Lease: Submission of this document for examination or
signature by the parties does not constitute an option or offer to lease the
Premises on the terms in this document or a reservation of the Premises in favor
of Tenant. This document is not effective as a lease or otherwise until executed
and delivered by both Landlord and Tenant.

     T. Subordination: This Lease is subject and subordinate to ground and
underlying leases, mortgages and deeds of trust (collectively “Encumbrances”)
which may now affect the Premises, to any covenants, conditions or restrictions
of record, and to all renewals, modifications, consolidations, replacements and
extensions thereof; provided, however, if the holder or holders of any such
Encumbrance (“Holder”) require that this Lease be prior and superior thereto,
within seven (7) days after written request of Landlord to Tenant, Tenant shall
execute, have acknowledged and deliver all documents or instruments, in the form
presented to Tenant, which Landlord or Holder deems necessary or desirable for
such purposes. Landlord shall have the right to cause this Lease to be and
become and remain subject and subordinate to any and all Encumbrances which are
now or may hereafter be executed covering the Premises or any renewals,
modifications, consolidations, replacements or extensions thereof, for the full
amount of all advances made or to be made thereunder and without regard to the
time or character of such advances, together with interest thereon and subject
to all the terms and provisions thereof; provided only, that in the event of
termination of any such lease or upon the foreclosure of any such mortgage or
deed of trust, Holder agrees to recognize Tenant’s rights under this Lease as
long as Tenant is not then in default and continues to pay Base Monthly Rent and
additional rent and observes and performs all required provisions of this Lease.
Within ten (10) days after Landlord’s written request, Tenant shall execute any
documents required by Landlord or the Holder to make this Lease subordinate to
any lien of the Encumbrance. If Tenant fails to do so, then in addition to such
failure constituting a default by Tenant, it shall be deemed that this Lease is
so subordinated to such Encumbrance. Notwithstanding anything to the contrary in
this Section, Tenant hereby attorns and agrees to attorn to any entity
purchasing or otherwise acquiring the Premises at any sale or other proceeding
or pursuant to the exercise of any other rights, powers or remedies under such
encumbrance.

     U. Survival of Indemnities: All indemnification, defense, and hold harmless
obligations of Landlord and Tenant under this Lease shall survive the expiration
or sooner termination of the Lease.

36



--------------------------------------------------------------------------------



 



     V. Time: Time is of the essence hereunder.

     W. Transportation Demand Management Programs: Should a government agency or
municipality require Landlord to institute TDM (Transportation Demand
Management) facilities and/or programs, Tenant agrees that the cost of TDM
imposed facilities and programs required on the Premises, including but not
limited to employee showers, lockers, cafeteria, or lunchroorn facilities, shall
be paid by Tenant. Further, any ongoing costs or expenses associated with a TDM
program which are required for the Premises and not provided by Tenant, such as
an on-site TDM coordinator, shall be provided by Landlord with such costs being
included as additional rent and reimbursed to Landlord by Tenant within thirty
(30) days after demand. If TDM facilities and programs are instituted on a
Project wide basis, Tenant shall pay its proportionate share of such costs in
accordance with Section 8 above.

     X. Waiver of Right to Jury Trial: Landlord and Tenant waive their
respective rights to trial by jury of any contract or tort claim, counterclaim,
cross-complaint, or cause of action in any action, proceeding, or hearing
brought by either party against the other on any matter arising out of or in any
way connected with this Lease, the relationship of Landlord and Tenant, or
Tenant’s use or occupancy of the Premises, including any claim of injury or
damage or the enforcement of any remedy under any current or future law,
statute, regulation, code, or ordinance.

37



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease on the day and
year first above written.

              Landlord: SOBRATO INTERESTS #961
a California Limited Partnership   Tenant: BRIO TECHNOLOGY, INC.
a California Corporation
 
           
 
           
By:
       /s/ JMS

 
  * By:        /s/ Yorgen Edholm

 
 
           
Its:
  General Partner   Its:   President & CEO

 
 
           

      * By:        /s/ Karen Willem

 
 
           

      Its:   EVP/CFO
 

*NOTE: This lease must be signed by two (2) officers of such corporation: one
being the chairman of the board, the president, or a vice president, and the
other being the secretary, an assistant secretary, the chief financial officer
or an assistant treasurer. If one (1) individual is signing in two (2) of the
foregoing capacities, that individual must sign twice; once as one officer and
again as the other officer and in such event, Tenant must deliver to Landlord a
certified copy of a corporate resolution authorizing the signatory to execute
this Lease.

38



--------------------------------------------------------------------------------



 



EXHIBIT C

FURNITURE

Building cube/office furniture, art work and miscellaneous items

         
1st FLOOR
       
Total cubes
  43    
Furnished Manager Office
  16    
Furnished V.P. Office
  1    
Small Conf. Rooms
  1    
Medium Conf. Rooms
  2    
Large Conf. Room
  1    
Training Rooms
  3    
Executive Briefing Center
  1    
Kitchenette
  1    
Lobby
  1    
Art Work
  18 pieces    
 
       
2nd FLOOR
       
Total cubes
  65    
Furnished Manager Office
  20    
V.P. Office
  0    
Furnished Executive Office
  1    
Small Conf. Rooms
  3    
Medium Conf. Rooms
  0    
Large Conf. Room
  2    
AN Conf. Room
  0    
Break out Area
  1    
Art Work
  4 pieces    
 
       
3rd FLOOR
       
Total cubes
  96    
Furnished Manager Office
  30    
Furnished V.P. Office
  1    
Small Conf. Rooms
  1    
Medium Conf. Rooms
  2    
Large Conf. Room
  2    
AN Conf. Room
  0    
Break out Area
  1    
Art Work
  None    

 



--------------------------------------------------------------------------------



 



         
4th FLOOR
       
Total cubes
  94    
Furnished Manager Office
  36    
Furnished V.P. Office
  2    
Small Conf. Rooms
  1    
Medium Conf. Rooms
  1    
Large Conf. Room
  2    
A/V Conf. Room
  0    
Break out Area
  1    
Game Room
  1 foosball table, 1 ping pong table    
Art work
  5 pieces    
 
       
5th FLOOR
       
Total cubes
  83    
Furnished Manager Office
  30    
Furnished V.P. Office
  1    
Small Conf. Rooms
  2    
Medium Conf. Rooms
  0    
Large Conf. Room
  3    
A/V Conf. Room
  1    
Break out Area
  1    
Art Work
  9 pieces    

 



--------------------------------------------------------------------------------



 



      Type of Room   Inventory
Cube
  8x8 station with 1 corner and 2 rectangular work surfaces, 1 overhead unit, 1
bookshelf, 1 B/B/F pedestal and 1 F/F pedestal, 1 guest chair and 1 task chair
 
   
Managers Office
  “L” Shaped Haworth office inc. 1 corner and 2 rectangular work surfaces, 1
overhead unit, 1 bookshelf, 1 B/B/F pedestal and 1 F/F pedestal, 1 round table,
1 desk chair and 1 side chair
 
   
V.P. Office
  “U” Shaped Wood office set up to include, overhead, pedestals, table, 4 chairs
and 1 desk chair
 
   
Executive Office
  1 glass desk w/peninsula, 1 leather Executive chair, 1 sofa, 1 cabinet with
television. (all unassembled in a 2nd floor office).
 
   
Training Room
  No furnishings
 
   
Executive Briefing Center
  1 horseshoe conf. Table, 15 chairs
 
   
Small Conf. Room
  48” Round Conf. Table, 4 chairs
 
   
Medium Conf. Room
  72” Racetrack Table with 6 chairs
 
   
Large Conf. Room
  96” table, 10 chairs, credenza, electric projection
screen
 
   
Boardroom
  1 20 ft. Wood table, 12 chairs
 
   
Kitchenette
  4 tables, chairs, refrigerator
 
   
Lobby
  1 Receptionist station, 6 lounge chairs, 3 end
tables
 
   
Break Areas
  3 tall tables, 9 stools

 



--------------------------------------------------------------------------------



 



         
EQUIPMENT
       
1st
       
FLOOR
       
Room #
  Room Description   Equipment
 
       
     133
  ITS Research Lab   3 Racks
 
       
     100
  Lobby   4 – Light Canons and glass screens
 
       
     115
  Data Center   Racks, ladder racking and patch panels 2 – 15 ton Data Air HVAC
Units
 
       
     118
  Security Room   CCTV System
 
       
     117
  Open Office Area   Sound System
 
       
     n/a
  Support Lab   All racks
 
       
     112
  UPS Room   Comet MGE UPS
 
       
2nd FLOOR
       
 
       
     222
  IDF Closet   All Racks and patch panels
 
       
3rd FLOOR
       
 
       
     322
  IDF Closet   All Racks and patch panels
 
       
4th FLOOR
       
 
       
     421
  IDF Closet   All Racks and patch panels
 
       
     462
 
5th FLOOR

  Computer Lab   All Racks
 
15 ton Data Air HVAC Units
 
       
     522
  IDF Closet   All Racks and patch panels

 



--------------------------------------------------------------------------------



 



EXHIBIT D

ASSET MANAGEMENT FEE

          Months   Monthly Asset Management Fee            
4/1/05-5/31/05
  $ 5,460.62            
6/1/05-5/31/06
  $ 5,624.44            
6/1/06-5/31/07
  $ 5,793.17            
6/1/07-5/31/08
  $ 5,966.96            
6/1/08-5/31/09
  $ 6,145.97            
6/1/09-6/05/10
  $ 6,330.35  

 



--------------------------------------------------------------------------------



 



EXHIBIT E

MASTER LESSOR’S FORM OF CONSENT

LANDLORD’S CONSENT TO SUBLEASE

                (“Landlord”), as Landlord under that certain Lease (the “Lease”)
dated                 by and between Landlord and                 (“Tenant”), as
Tenant, subject to and specifically conditioned upon the following terms and
conditions hereby grants its consent to the Sublease dated                 made
by and between the Tenant, as sublandlord, and                 (“Subtenant”), as
subtenant., a copy of which is attached as Exhibit A (“the Sublease”), covering
that certain premises (the “Premises”) commonly known as                 .

As conditions to the consent of Landlord to the Sublease, it is understood and
agreed as follows:

1.     No Release. This Consent to Sublease shall in no way release the Tenant
or any person or entity claiming by, through or under Tenant, including
Subtenant, from any of its covenants, agreements, liabilities and duties under
the Lease, as the same may be amended from time to time, without respect to any
provision to the contrary in the Sublease.

2.     Specific Provisions of Lease and Sublease. This Consent to Sublease
consenting to a sublease to Subtenant does not constitute approval by Landlord
of any of the provisions of the Sublease document or agreement thereto or
therewith; nor shall the same be construed to amend the Lease in any respect,
any purported modifications being solely for the purpose of setting forth the
rights and obligations as between Tenant and Subtenant, but not binding
Landlord. The Sublease is, in all respects, subject and subordinate to the
Lease, as the same may be amended. Furthermore, in the case of any conflict
between the provisions of this Consent to Sublease or the Lease and the
provisions of the Sublease, the provisions of this Consent to Sublease or the
Lease, as the case may be, shall prevail unaffected by the Sublease.

3.     Limited Consent. This Consent to Sublease does not and shall not be
construed or implied to be a consent to any other matter for which Landlord’s
consent is required under the Lease, including, without limitation, any
Alterations under the Lease.

4.     Tenant’s Continuing Liability. Tenant shall be liable to Landlord for any
default under the Lease, whether such default is caused by Tenant or Subtenant
or anyone claiming by or through either Tenant or Subtenant, but the foregoing
shall not be deemed to restrict or diminish any right which Landlord may have
against Subtenant pursuant to the Lease, in law or in equity for violation of
the Lease or otherwise, including, without limitation, the right to enjoin or
otherwise restrain any violation of the Lease by Subtenant.

5.     Default by Tenant under the Lease. If Tenant defaults under the Lease,
Landlord may elect to receive directly from Subtenant all sums due or payable to
Tenant by Subtenant pursuant to the Sublease. Upon written notice from Landlord,
Subtenant shall thereafter pay to Landlord any and all sums due or payable under
the Sublease. In such event, Tenant shall receive from

 



--------------------------------------------------------------------------------



 



Landlord a corresponding credit for such sums against any payments then due or
thereafter becoming due from Tenant.

6.     Termination of Lease. If at any time prior to the expiration of the term
of the Sublease the Lease shall terminate or be terminated for any reason, the
Sublease shall simultaneously terminate. However, Subtenant agrees, at the
election and upon written demand of Landlord, and not otherwise, to attorn to
Landlord for the remainder of the term of the Sublease, such attornment to be
upon all of the terms and conditions of the Lease, except that the Base Rent set
forth in the Sublease shall be substituted for the Base Rent set forth in the
Lease and the computation of Additional Rent as provided in the Lease shall be
modified as set forth in the Sublease. The foregoing provisions of this
paragraph shall apply notwithstanding that, as a matter of law, the Sublease may
otherwise terminate upon the termination of the Lease and shall be
self-operative upon such written demand of the Landlord, and no further
instrument shall be required to give effect to said provisions. Upon the demand
of Landlord, however, Subtenant agrees to execute, from time to time, documents
in confirmation of the foregoing provisions of this paragraph satisfactory to
Landlord in which Subtenant shall acknowledge such attornment and shall set
forth the terms and conditions of its tenancy.

7.     Sublease Profits. Pursuant to Section ___of the Lease [Assignment and
Sublease Section], provided the Sublease remains in full force and effect,
Tenant agrees to pay to Landlord each month along with the base monthly rent due
under the Lease, the sum of $                representing Landlord’s fifty
percent (50%) share of the amount by which the consideration received pursuant
to the Sublease exceeds the amount due to Landlord under the Lease less the
reasonable subletting costs.

8.     No Waiver; No Privity. Nothing herein contained shall be deemed a waiver
of any of the Landlord’s rights under the Lease. In no event, however, shall
Landlord be deemed to be in privity of contract with Subtenant or owe any
obligation or duty to Subtenant under the Lease or otherwise, any duties of
Landlord under the Lease being in favor of, for the benefit of and enforceable
solely by Tenant.

9.     Notices. Subtenant agrees to promptly deliver a copy to Landlord of all
notices of default and all other notices sent to Tenant under the Sublease, and
Tenant agrees to promptly deliver a copy to Landlord of all such notices sent to
Subtenant under the Sublease. All copies of any such notices shall be delivered
personally or sent by United States registered or certified mail, postage
prepaid, return receipt requested, to Landlord.

10.     Required Sublease Provisions. In consideration for Landlord’s consent to
the Sublease, Tenant and Subtenant represent and warrant that the Sublease
contains all provisions required by Section ___[Assignment and Sublease Section]
of the Lease and agree that the Sublease shall be deemed to include all of the
provisions required by Section ___of the Lease. In the case of a conflict
between the other provisions of the Sublease and the provisions required by
Section ___of the Lease, the provisions required by Section ___of the Lease
shall prevail.

 



--------------------------------------------------------------------------------



 



Landlord

by

--------------------------------------------------------------------------------

its

--------------------------------------------------------------------------------

Tenant

by

--------------------------------------------------------------------------------

its

--------------------------------------------------------------------------------

Subtenant

by

--------------------------------------------------------------------------------

its

--------------------------------------------------------------------------------

 